pe) PO Y RY ‘ Péyry Tecnologia Ltda.
Av. Alfredo Egidio de Souza Aranha, 100
Bloco B - 5° Andar

04726-170 - Sao Paulo-SP
Tel. (11) 3472 6955

ENVIROMENTAL AND E mall: contatobr@poyry.com
SOCIAL IM PACT www.poyry.com.br
ASSESSMENT (ESIA) Date 31.07.2021

Reference N. 109002841-001-0000-E-1500
Page 1

® PARACEL

EUCALYPTUS PLANTATION
Departments of Concepcién and Amambay — Paraguay

VOLUME I - Description of Project

Content 1 INTRODUCTION
2 LEGAL ASPECTS
3 DESCRIPTION OF PROJECT
4 ALTERNATIVES ANALYSIS
Annexes I Microplanification of San Liberato property
Distribution
PARACEL E
POYRY -
Orig. | 31/07/21- kxh 31/07/21 — bw 31/07/21 — hiw 31/07/21 — hfw For information
Rev. _ | Date/Author Date/Verified Date/Aproved Date/Authorized Observacion

a 20/08/21—kxh 20/08/21 — bvv 20/08/21 — hfw 20/08/21 — htw For information

3.2
33
34
34
34
34
34
34
34
34
34
34

34.
34.
34.
34.
34.
34.

3.5

Discharge into the Environment.........

4

vomNIDNERWNHE

S POYRY 109002841 -001-0000-E-1500

2

SUMMARY

INTRODUCTION
Background.....
Nature of the Projec
Project Proponent, Operators and Contractors
Project Proponent
Operators and Contractor:
Project Justification
Project Schedule .
Purpose of the ESIA .
Summary of the ESIA.
ESIA Methodology .
Structure of the ESIA Report
LEGAL ASPECTS
National and Local Laws and Regulation:
Principles of Environmental Law
Legal Considerations
Environmental Law .
Forestry Law .
Others .....
International Standards .

Historic Background
International Treaties and Convention
Detailed International Lender Standards
DESCRIPTION OF PROJECT .....
Plantation Operations and Location
History and status of the acquisition of the
Nurseries
Plantations ..

Water Usage
Energy Usage ...
Inputs, Agrochemicals, Fertilizers and Pesticides
Labor Force, Worker Accommodations and Labor Structure.
Species...........
Land Preparation
Sowing/Planting Pla
Plantation Maintenanc:
Agroforestry Research and Laboratori
Plantation Health Monitoring and Natural Forest Monitoring
Products and By-Product:
Harvest ....... we
Waste Management...

Prevention of Forest Fire
Sources and Volumes of Unrelated Airborne, Liquid and Solid Waste Unmitigated

ALTERNATIVES ANALYSIS.

S POYRY

109002841 -001-0000-E-1500

3

FIGURE LIST

Figure 1 — Location of Forest Properties. Source: Google Earth, 2021. .
Figure 2 — Soil classification in the direct influence zone. Source: Péyry
Figure 3 — Land use capacity in ' Paraguay. Source: Project of Rationalization of Land Use (PRUT)

Figure 4 “PARACEL's labor st structure. “Sourc PARACEL.
S POYRY 109002841 -001-0000-E-1500

4

TABLE LIST

Table 1 — Forest Properties
Table 2 — Existing wells .
Table 3 — Project's workforce
Table 4 — Fertilization recommendation
Table 5 — Main wastes..........cseseseees

Table 6 — Identification for recyclable waste containers
Table 7 — Identification for non-recyclable waste containers .
Table 8 — CAPEX for control and prevention of forest fires ..

S POYRY 109002841 -001-0000-E-1500

1.1

5

INTRODUCTION

Background

This document is an Environmental and Social Impact Assessment (ESIA) of the forest
component of the PARACEL project in line with IFC EHS Guidelines for Perennial
Crop Production and what is established by the Performance Standards (PS) of the IFC,
in order to form, together with the ESIA of the industrial component, the Study of
Comprehensive Environmental Impact of the Project that the IFC-PS1 presupposes.

PARACEL, was established by the independent entrepreneurs Copetrol (Paraguay) and
Girindus Investments (Sweden), and its industrial project is a implementation of a pulp
mill with a capacity of 1,5 million tons per year of bleached pulp for paper, to be located
in Concepcién, Department of Concepcion, Paraguay.

The forest and industrial project will use the best resources available in terms of
technologies (BAT — Best Available Techniques) and environmental management
(BPEM - Best Practices of Environmental Management).

It is expected that the construction phase of the mill will begin in the first half of 2021,
and that its operation will take place in the first half of 2023. In its operational phase, it
will be supplied with eucalyptus wood from sustainable forest plantations, that is
objective of the present study. Plantations will be certified to Forest Stewardship
Council (FSC) and other environment global sustainability standards such as General
EHS Guidelines.

According to PARACEL, the forest project will acquire 19 estancias, or ranches for
lantations, with a total area of approximately 190,000 ha, mostly located in the
department of Concepcion; approximately 130 km from the prospected industrial site.

Considering the overall project land area, 53% will be destinated to eucalyptus
lantations and 47% to protected areas. This will satisfy around 80% of the demand
required for the operation of the plant and the other 20% will be provided by external
roducers to the company (small local producers).

During the first 6 years, a supply of wood from Brazil, Argentina and from forestations
located in the country is foreseen, which will be transported by land and river to "Puerto
PARACEL". It is worth mentioning that the mobilization of trucks with rolls from own
Jantations is estimated as of the fourth year of the project.

It is estimated that the forestry area will generate approximately 3 thousand jobs,
tween own contractions and outsourcing, during all the steps of the project —
feasibility, construction/implementation, implementation and pre-operation, operation-
learning curve and operation.

The development and content of this Environmental and Social Impact Assessment
(ESIA) is in accordance with the Constitution of the Republic of Paraguay (1992),
articles 4" to 8", which determine the right to protection of human life and the to a
healthy environment.

Guidelines established by Law 294/1993 and Decree 453/2013, which establish and
regulate the process of environmental impact study, were also complied with, in
addition to the analysis of other laws, decrees, resolutions, regulations and guidelines
of the Ministry of the Environment and Sustainable Development - MADES.
S POYRY 109002841 -001-0000-E-1500

1.2

6

In addition to the legal requirements, the ESIA was developed to be aligned with IFC
Performance Standards (2012) and applicable EHS Guidelines.

The IFC Performance Standards include:

FC PS 1 on "Evaluation and management of environmental and social risks and
impacts";

— IFC PS 2 on “Labor and working conditions”;

— IFC PS 3 regarding resource efficiency and pollution prevention, including
est Management activities and use of chemical pesticides evaluation;

|
ied

FC PS 4 on “Community Health and Safety”;
— IFC PS 5 on “Land Acquisition and Involuntary Resettlement”;

— IFC PS 6 regarding biodiversity conservation and sustainable management of
living natural resources, including the Critical Habitat concept;

— IFC PS 7 regarding the Indigenous People;
— IFC PS 8 on Cultural Heritage.

The main objective of this Environmental and Social Impact Assessment (ESIA) is to
declare the environmental feasibility of the PARACEL forest component, through the
characterization of the project, the knowledge and analysis of the current situation of
the areas that will suffer modifications due to its implementation and operation - the
designated areas of influence, for the subsequent comparative study between the current
situation and the future situation.

This analysis is carried out by identifying and evaluating the possible environmental
impacts resulting from implementation and the operation of PARACEL forest
component. This study considers the proposal of actions to mitigate impacts, in order to
minimize and/or eliminate negative changes, and increase the benefits provided by the
implementation of PARACEL forest component.

Nature of the Project

The project foresees the reforestation with Eucalyptus varieties (Eucalyptus urograndis,
E. grandis, E. dunnii, and E. saligna) in 114,000 ha to produce wood to supply the
group pulp mill located in Concepcién, Department of Concepcién, Paraguay.

The project will acquire 19 estancias, or ranches for plantations, with a total area of
approximately 190,000! ha located on a range between 30 km and 150 km from the mill
site. The eucalyptus varieties that PARACEL will use require 6 years of growth prior
to harvest (a 6-year “rotation”).

PARACEL plans to gradually initiate planting eucalyptus on their owned plantations,
but it will be six or more years before these plantations can begin to supply fiber to the
mill, which is expected this will begin in 2027.

The properties are reportedly on average 47% of Quite Natural Area (i.e. non-plantable)
and 53 % of Modified Area (i.e. potentially plantable). Reportedly, that mainly
pasturelands will be used as plantations, and the native forest and riparian areas will be

! PARACEL has purchased approximately 170,000 ha of former estancias, but plans to purchase additional land to
reach a total of approximately 190,000 ha.
S POYRY

13

1.3.2.1

109002841 -001-0000-E-1500

7

retained and protected, which will amount to roughly 90 thousand hectares of
conservation areas.

Once in full production the PARACEL owned plantations are expected to provide
around 80 percent of the PARACEL mill’s raw material needs, while the other 20
ercent will come from local out-growers in Paraguay.

Project Proponent, Operators and Contractors

Project Proponent

Company name PARACEL S.A.

Company registry data 80106417-1
Address

ZIP CODE

Facundo Machain 6426 - Villa Aurelia — Asuncién - Distrito Capital
001419

Contact person Eng. Cyro Croce Launy

Telephone +595 2153 7445 ext. 550

Legal Representative Nils Grafstrom

PARACEL is a Paraguayan project that arises from the innovative vision of the Zapag
family. This vision, together with the experience of the Swedish group Girindus
Investments, achieves the endorsement of other Paraguayan and foreign investors to
carry out the largest productive industrial undertaking and the largest private investment
in the history of Paraguay.

The impulse and strength of this combination of enthusiasm, experience and capital in
PARACEL, allows nowadays to consolidate the project of installing, supplying and
operating a world class pulp mill, under the highest standards of environmental and
social sustainability, and with the capacity to satisfy the most demanding international
markets.

Operators and Contractors

Identification of Responsi

le Company by the ESIA

Company name

POYRY Tecnologia Ltda.

CNPJ (registry number)

50.648 .468/0001-65

Av. Alfredo Egidio de Souza Aranha, 100 — Bloco B — 5° Andar —

Address Chacara Santo Anténio — Sao Paulo — SP
ZIP CODE 04726-170
Telephone (455 11) 3472-6955

Legal Representative

Fabio Belotti da Fonseca
fabio .fonseca@poyry .com.br
(455 11) 3472-6955

Contact person or Technical

Representative

Romualdo Hirata
romualdo.hirata@poyry.com.br
(455 11) 3472-6955

S POYRY

1.3.2.2

Technical Personnel

109002841 -001-0000-E-1500

8

The technical team prepared this Environmental and Social Impact Assessment (ESIA)
to provide the necessary information to evaluate the environmental study process and
define the conditions necessary for PARACEL to implement and operate in accordance

with the premises of sustainability.

Poyry Tecnologia Staff —ESIA

emical Engineer Romualdo Hirata
eneral Coordinator
REA 0600332092 SP

emical Engineer Celso Tomio Tsutsumi
echnical Coordinator
REA 506044324 1/D SP

QQ

emical Engineer Cristina Maria Colella
lentification and assessment of impacts
REA 5061787977 SP

QqQgraaynaa

— Chemical Engineer Karen Harumy Freitas

Environmental and Social Management Programs (ESMP)

CREA 5063578289 SP

— Environment Engineer MSc. Rafael Lourengo Thomaz

Environmental Diagnosis
CREA 5062655712 SP

— Geologist Domingos Fernandes Pimenta Neto
Environmental Diagnosis
CREA 210875647-7

— Forestry Engineer Bruno Polli Domanowski
Project Characterization

— Forestry Engineer Nathalia Rodrigues Moletta

Project Characterization

— Forestry Engineer Murilo José Trento
Project Characterization

RBG Service Team

— Forestry Engineer Mariangela Gerum

— Forestry Engineer Flavio Murillo Machado

Environmental Diagnosis (Baseline Conditions

Physical Environment Team

— Geologist Domingos Fernandes Pimenta Neto
CREA 210875647-7

— Environment Engineer MSc. Rafael Lourengo Thomaz

CREA 5062655712 SP
S POYRY

Isabela Alvarenga de Mattos Landim
Map production

TECNOAMBIENTAL - Inginierfa y Consultoria
Surface and groundwater analysis

Biotic Environment Team

Msc. Engineer Lourdes Gonzalez Soria
General technical coordination and planning

Alberto Yanosky Farran
Natural Science Specialist conservation

Juan Carlos Rudolf
Advice and support

Specialist Maria Vera Jiménez
Flora and Natural Communities

Biologist Alberto Yanosky
Fauna leading specialist
Engineer Lidia Pérez de Molas
Fauna Leading Specialist

Nicolas Cantero
Assistant specialist - mammals

Gloria Gonzalez
Assistant specialist — bats

Engineer Rebeca Irala
Assistant specialist — birds

Msc. Diego Bueno
Assistant specialist — amphibians and reptiles

Jimmy Emhart V
Assistant specialist — ictiofauna

Biologist Eduardo Martins
CRBio 26063/01-D

Biologist Patrick Inacio Pina
Fauna Specialist
CRBio 72.450/01-D

Biologist Renato Augusto Martins
Fauna Specialist
CRBio 82.226/01-D

Biologist Gilce Franga Silva
Flora Specialist
Cc

RBio 054.274/01-D

109002841 -001-0000-E-1500

9
S POYRY 109002841 -001-0000-E-1500

14

10

Socioeconomic Environment Team

— Caren Kremer - Direction
Degree in Social Sciences # B4983D

— Social Work Specialist Fatima Enciso
Title Number B6519D

— Civil Engineer Sonia Chavez — MSc. Impact Evaluation, Management and
Environment Audit
Title Number B3409H

— Market Specialist Frederic Gerard
Title Number B6519D

— Archeologist Manuel Bragayrac

— Social Work Specialist Blasia Yrene Diaz Dominguez

Indigenous People
— Fundacién Natan

Impact Assessment

— Chemical Engineer Cristina Maria Colella
CREA 5061787977 SP

— Environment Engineer MSc Rafael Lourenco Thomaz Favery
CREA 5062655712 SP

Project Justification

PARACEL pulp mill in Concepcién will adopt Kraft* process, for pulp production. The
justification for implementing the mill project is based on the premise that the current
market for pulp and paper is expanding abroad. This can be seen through the projects to
increase various industries in the productive sector, with the consequent expansion of
their forestry bases, with South America standing out in recent years, with new pulp
mills in Brazil, Uruguay and Chile.

PARACEL will use Eucalyptus wood from its land in order to satisfy 80% of the
demand required for the operation of the plant; and the other 20% will be provided by
external producers to the company (small local producers).

It is noteworthy that in the forestry operation of PARACEL will generate approximately
3 thousand jobs, between own contractions and outsourcing, during all the steps of the
project. In addition, this activity fosters the local economy and generates tax revenues
for the municipalities in the region and in the country as a whole.

Also, the environmental benefits provided by this cultivation are highlighted, such as
maintaining soil with vegetation cover, preserving the legal reserve and APP and carbon
sequestration, all guided by the environmental management system of PARACEL.

? Kraft pulp: Pulp produced by sulphate process
S POYRY

1.5

109002841 -001-0000-E-1500

11

Considering the approach that forest management goes far beyond the simple
production of products for supply to the processing chain, a comprehensive vision of
the objectives of the PARACEL Forestry Project is established:

a)
b)
c)
d)
e)

8)

h)

D

k)

To comply with the 8 IFC Performance Standards;

To comply with the EHS General Guidelines of the IFC;

To comply with IFC's EHS Guidelines for Forest Harvesting Operations;
To comply with IFC's EHS Guidelines for Perennial Crop Production;

To comply with the FSC Principles and Criteria in the long term, appropriately
to the intensity and risk scale of forest management, respecting the values and
policies of FSC;

To manage natural forests in such a way that they are restored, maintained or
improved as needed, removing the pressure of logging on them;

To develop forest plantations to obtain timber resources for the purpose of
supplying the pulp mill of PARACEL;

To provide goods and services to local communities and the consumer,
ensuring the right to forest values, ecosystem services and benefits from
plantation forest management;

To develop human talents, with a focus on continuous improvement of the
quality of services and professional performance;

To investigate and implement the best production practices with a view to
mitigating negative environmental and social impacts and increasing positive
ones;

To adopt the precautionary approach in the identification, evaluation and
implementation of management measures for attributes and areas of High
Conservation Value;

To maintain the processes of revision and improvement of the management
plan, incorporating the concept of adaptive management under the scale,
intensity and risk analysis of forestry operations.

Project Schedule

In general, the schedule of planting activities lasts approximately 7 years, starting with
the acquisition of properties until the moment of harvest. Therefore, the main activities
are presented below.

Year |
Y Land acquisition
Y Topographic survey
v Physical register
v

Technical project (planning, roads, firebreaks, eucalyptus stands,
preserved areas, effective planted area)

Year 2

v Land preparation (area cleaning, soil preparation, fertilization)
S POYRY 109002841 -001-0000-E-1500

1.6

1.6.1

1.6.1.1

1.6.1.2

1.6.1.3

12

Y Sowing/Planting
— Year 3 to Year7

Y Plantation maintenance
— Year7

v¥ Harvest

Purpose of the ESIA

The purpose of the Environmental and Social Impact Assessment (ESIA) is to evaluate
the environmental and social feasibility to install the forest component of the
PARACEL project in Departments of Concepcién and Amambay.

Summary of the ESIA

Scoping
The project foresees the reforestation with Eucalyptus varieties (Eucalyptus urograndis,

E. grandis, E. dunnii, and E. saligna) in 114,000 ha to produce wood to supply the pulp
mill located in Concepcién, Department of Concepcion, Paraguay.

The project will acquire 19 estancias, or ranches for plantations, with a total area of
approximately 190,000 ha located on a range between 30 km and 150 km from the mill
site. The eucalyptus varieties that PARACEL will use require 6 years of growth prior
to harvest (a 6-year “rotation”).

Baseline Data Collection

This report is based primarily on the Preliminary Findings Report and the Estudio de
Impacto Ambiental y Social del Componente Forestal — EICF (Environment Impact
from Forestry Component), but also on information from a number of other Project
documents and e-mails provided by PARACEL that has been incorporated, including
Forestry Director Plan by InnovaTech, the Biodiversity Baseline Study developed by
CSI, The Cerrado in Paraguay and Paracel Investment, by PhD Alberto Yanosky, water
quality baseline study, reports related to Paraguayan requirements for consultation with
Indigenous People groups performed by Fundacion Natan, the social baseline for the
plantation area, and a number of other reports, studies, politics, codes from PARACEL’s
project.

Stakeholder Engagement Activities

Stakeholder engagement and consultation is quite important in any project, because
initiate and sustain a constructive external relationship over time. Companies that start
the process early and take a long-term strategic view are, in essence, developing their
local “social license to operate.”

In order to access the necessary information for social studies prior to the
implementation of the project, it is of special interest to know some elements for the
characterization of the area of influence and the perception regarding the project. For
this purpose, PARACEL conducted interviews with key actors at the community and
institutional level, such as: health, education, social organizations, productive
S POYRY 109002841 -001-0000-E-1500

1.6.1.4

13

committees and those responsible or in charge of the establishments that will be
assigned to forest plantations.

These social researches were developed sequentially, each stage began with the
formation of an interdisciplinary team in charge of the survey and analysis of
information obtained through secondary and primary sources. This process required the
use of various data collection techniques; and, despite the complications arising from
the sociopolitical context and sanitary restrictions, it was sought at all times to generate
participatory spaces and direct contact with the population, especially, referents of the
institutional and community environment of the areas involved in the project.

Beyond this survey carried out for the licensing process, stakeholder engagement and
consultation are considered core for PARACEL activities and, therefore, a Stakeholder
Management Plan was set aiming to:

— Strengthen the relationship and trust with PARACEL’s different stakeholders;

— Carry out a transparent, effective and close communication about PARACEL's
values and purpose;

— Ensure the constant flow of information, creating, enabling and feeding the
communication channels that allow the effective exchange of information;

— Contribute to the strengthening of the organizational culture and the pride of
belonging to PARACEL from the information on achievements and impacts of
the organization.

The Stakeholder Management Plan is presented in the Annex 1.5 of the Health, Safety,
Environment and Social Management System Manual.

Impact Assessment

Currently, there are several methodological lines developed for environmental impact
assessment: spontaneous methodologies (Ad hoc), checklists, interaction matrices,
interaction networks, quantitative methodologies, simulation models, overlay maps,
scenario projection, among others.

POYRY has a multidisciplinary team with extensive experience and has conducted
numerous environmental studies in various segments, and especially in the paper and
pulp sector including eucalyptus forestry. Thus, over the years, through the
accumulation of experience and the increase in the repertoire of technical and scientific
works, POYRY has developed its own methodology for the identification and
evaluation of impacts.

This methodology is based on the development of a checklist (which in turn already
includes interaction matrices), in which the factors generating impacts (activities) and
the aspects leading to impacts on the environmental components are listed in the various
project phases.

The impact assessment methodology was also based on legal provisions such as Law
no. 294/93 and therefore presupposes temporal and spatial scales of impacts. In this
study, the planning, implantation and operation phases were used as the temporal scales,
and for the spatial scales the area directly affected, the area of direct influence and the
area of indirect influence were used. The evaluation was consolidated through
discussion among the members of the multidisciplinary technical team.

S POYRY 109002841 -001-0000-E-1500

1.6.2

1.6.3

14

Thus, impacts were evaluated, qualifying them according to their specification and
indicating their spatial magnitude (qualitative measure) and degree of importance
depending on how long they remain in the environment.

In this methodology, the mitigation measures, in the case of negative impacts, or the
strengthening of positive impacts are already predicted and related, and their degree of
resolution (high, medium or low) is evaluated after implementation.

From the measurement of the impact and the resolution of the proposed measure it was
possible to define the degree of importance of the impact, taking into account the
environmental situation before the implementation of the company.

In the case of positive (beneficial) impacts, measures must be taken to make the most
of the benefits generated; these are the so-called enhancing or compatible measures.
And in the case of impacts that are partially mitigated or not possible to mitigate,
compensatory measures are proposed.

Other than that, the quantitative evaluation of the impacts was carried out through
analyses of the magnitude associated with the area of spatial coverage, probability of
occurrence and duration of the actions and the importance of the impacts on the
environmental factors associated with the action, temporality/duration and degree of
reversibility of the action. Therefore, the greater the impact, the higher the assessment.
The assessment uses | to 3 following the methodology of Leopold et. (1971) so that
even the least significant impact was considered in the assessment.

ESIA Methodology

The Environmental and Social Impact Assessment (ESIA) methodology consists to
evaluate the environmental feasibility to install the forest component of the PARACEL
project.

This assessment performed a systemic approach of the forest component, taking into
account its main characteristics, as well as the physical, biotic and socioeconomic
environment at its areas of influence. Later, in the analysis of the environmental
impacts, the possible impacts, at the same environments, resulting from the
implementation and operation of the forest plantation were pointed out, as well as their
respective mitigation and enhancement measures.

Structure of the ESIA Report
The structure of the ESIA is as follows:
— Volume I — Description of Project
— Volume II — Baseline Conditions
e Part I— Physical Environment
e Part II — Biotic Environment
e Part III — Socioeconomic Environment

— Volume III — Impact Identification and Analysis
S POYRY 109002841 -001-0000-E-1500

15

LEGAL ASPECTS
National and Local Laws and Regulations

Principles of Environmental Law

It is necessary to mention the main bases of environmental law in Paraguay. In other
words, it will be about the fundamental bases that have created the environmental
normative framework and consequently the Science of Environmental Law in Paraguay,
which are the guides for the interpretation and application of the laws for the PARACEL
project.

When referring to principles, these precedents in Environmental Law are considered to
be the normative, legislative, jurisprudential and administrative bases themselves. The
initial documents exposing the Principles of Environmental Law are: the Stockholm
Declaration on the Human Environment of 1972; the World Charter for Nature of the
General Assembly of the United Nations of 1982 and the Rio Declaration on
Environment and Development of 1992.

In the field of Environmental Law the principles constitute an interpretative, informing
and guiding instrumental force more powerful than in any other field or science.

Principle of Sustainable Development: Jurists have called it "the principle of principles"
of Environmental Law today: the dominant paradigm in the field of Environmental Law
is structured on this principle, which is inserted in the basic universal norms, or its
cogens at an international level, and which has been constitutionalized in most of the
constitutional orders of the world and without doubt in the constitutional order in
Paraguay. This principle is the result of a synthesis between environmental conservation
and economic development which pressured and polarized policies and the
interpretation of environmental norms from their very origin. It assumes an integration
of these two interests or purposes, at a higher level of human, socio-cultural and legal
projection. It must be stated that sustainable development constitutes a principle, since
one of its characteristics is that it is formulated as an axiom.

The principle of sustainable development has been deeply influenced by the weight of
international negotiations and environmental policy formulation through consensus.

The Brundtland Report (1987) states that: "Sustainable development is development
that meets the needs of the present without compromising the ability of future
generations to meet their own needs. It is clear that this formulation responds to an
anthropocentric perspective, although it synthesizes and integrates environmental
conservation and economic activity in decision-making processes.

Solidarity: This principle is based on the Modern State, which considers the
environmental legal good located in the social sphere; that is, the necessary coordination
of interests and legal spheres is imposed, coordination in accordance with the Objectives
of Sustainable Development (ODS). The principle of solidarity has projections in a long
spectrum, as it is combined in an intergenerational and intragenerational dimension.

From the first perspective, the rights and duties of compensation for the sacrifices that
arise for specific groups or individuals from the effective application of environmental
protection, and from the second perspective, the rights and duties of safeguarding the
capacity of future generations to obtain from other species and from natural resources,
sufficient means for the maintenance of the human project in the balance of ecosystems.
S POYRY 109002841 -001-0000-E-1500

16

The principle of solidarity is implicit in the principle of sustainable development and in
the cooperation of government and society. It is present in the Johannesburg Declaration
- Point 17: States committing themselves to sustainable development show that they are
aware of how important solidarity between people and cooperation between society are.

Prevention: Principle related especially to environmental protection policies. This
principle is fundamental when there is a potential for non-redress of environmental
damage resulting from activities with environmental risk to third parties. For example,
there may be irreversible environmental damage such as extinction of species,
radioactivity, destruction of flora, desertification of rural areas, etc. when Prevention is
not used to avoid environmental damage. Environmental impact study is a mechanism
to implement this principle.

Precaution: also called the precautionary principle (Rio Declaration, Principle 15), it is
stated that "in order to protect the environment, States should apply the precautionary
approach according to their capabilities. That is, in cases of serious danger or
irreversible damage, the absence of scientific knowledge and certainty should not be
used as a reason for postponing cost-effective measures to prevent environmental
degradation". Nor can the absence of certainty be invoked as a justification for the
development of an activity, the impact and effect of which on the environment is not
sufficiently known.

This principle also brings others that are derived from it, such as the principle of a high
level of protection or the principle of "stand still" (no degradation), which impose, as a
maximum and respectively, the preference for the adoption of the highest possible level
of protection provided by environmental measures and the commitment not to lower or
reverse these levels of protection in projects that generate impacts.

Liability (polluter-pays): Principle 13 of the Rio Declaration proclaims "the duty of
States to develop national law concerning liability and compensation for victims of
pollution and other environmental damage". To this criterion, effectiveness is an
objective of Environmental Law declared by Principle 11 of the Rio Declaration, which
proclaims "the duty of States to enact effective laws on the environment". Also called
user-payer, it brings the characteristic of retribution for the use of non-renewable natural
resources.

Cooperation: this principle has the great objective of "establishing a new and equitable
global partnership by creating new levels of cooperation between States, key sectors of
societies and individuals". It is most explicit in Principle 7, which establishes the duty
of States to cooperate to conserve, protect and restore the health and integrity of the
ecosystem.

Common but differentiated responsibilities: The Rio Declaration states "Since they have
contributed in varying degrees to the degradation of the global environment, States have
common but differentiated responsibilities. Developed countries recognize their
responsibility in the international pursuit of sustainable development, in view of the
pressures on their societies from the environment and the technologies and financial
resources at their disposal". The Climate Change Treaty (UNFCCC) is an example of
common but differentiated responsibility.

S POYRY 109002841 -001-0000-E-1500

17

Legal Considerations

PARACEL recognizes the environmental laws and regulations that govern its planning
and activity, so it will be respectful of compliance with the legal aspects of
environmental protection, human health and land use regulation.

Paraguay created by means of Law 1,561/2000 the National System of the Environment
integrated by a group of public entities of the national, departmental and district
governments with environmental competence.

Article 1. The purpose of this law is to create and regulate the operation of the agencies
responsible for the elaboration, standardization, coordination, execution and control of
the national environmental policy and management.

These regulations also created the National Council for the Environment (CONAM),
which has the following functions:

a) to define, monitor and evaluate national environmental policy;

b) to propose norms, criteria, guidelines and standards in the matters submitted to its
consideration by the Secretariat of the Environment;

c) cooperate with the Executive Secretary of the Secretariat for the compliance with
this law and its regulations; and

d) the others that correspond to it in accordance with the law.
Paraguay has a National Environmental Policy (PAN).

The national environmental Policy (PAN, in Spanish) brings together the set of
objectives, principles, criteria and general guidelines for the protection of the
environment and society, in order to guarantee sustainability for current and future
generations, as established in the legal framework.

It is based on the following foundations:

— The environment is a common heritage of society; on its quality depend the life
and development possibilities of the communities of Paraguay;

— The sustainability of the country's development is strongly linked to the use and
adequate management of its natural resources and to sustainable production,
improvement of the quality of life of the population, achievement of equity and
full participation in socioeconomic development;

— The preservation, conservation and recovery of the natural and cultural heritage
are crucial for the sustainability and improvement of the quality of life of the
communities. Socio-economic development needs environmental sustainability;

— Environmental and cultural issues of a regional or transboundary nature are a
priority. Regional integration initiatives based on sustainable management,
conservation of shared ecosystems and recognition of cultural identities will be
promoted.

The principles of PAN are the following:

— Sustainability: present generations are responsible for environmental protection
and should ensure the appropriate use and enjoyment of the natural heritage that
will be passed on to future generations;
S POYRY

109002841 -001-0000-E-1500

18

Precaution: where there are threats of serious or irreversible damage, lack of
information or scientific certainty should not be used as a reason for postponing
effective action;

Integrity is understood as the need to agree on sectoral policies and to adjust the
national, departmental and municipal legal framework, making the regulations
that provide greater protection to the environment prevail;

Graduality: is assumed as the capacity of continuous adaptation and
improvement;

Responsibility: the person who has caused damage to the environment must
repair the damage and restore the affected conditions;

Subsidiarity: environmental management will be organized in such a way as to
achieve the maximum social protagonism in decision making, efficiency in the
use of resources and in obtaining results, guaranteeing that decision making is
as close as possible to the citizen.

The National Environmental Policy has as its general objective:

To preserve and adapt the use of Paraguay's natural and cultural heritage to
guarantee the sustainability of development, the equitable distribution of its
benefits, environmental justice and the quality of life of the present and future
population.

The National Environmental Policy has the following specific objectives:

To generate conditions for the well-being and improvement of the quality of life
of people, preventing the degradation of habitats;

Prevent environmental deterioration, restore degraded ecosystems, recover and
improve the quality of natural and cultural heritage resources, mitigate and
compensate for environmental impacts on the population and ecosystems;

Apply the precautionary principle in the face of environmental risks that could
affect human health;

Optimize the use of natural resources in production processes;

To promote and articulate projects for the conservation and sustainable use of
water, air, soil and biodiversity resources;

Make the economy dynamic by gradually reconverting production processes,
introducing the principles of sustainability in the production and service sectors
and promoting pollution prevention;

Promote the increase of efficiency in the productive processes through the
sustainable use of soil, water, energy and other inputs, encouraging their reuse,
recovery and recycling with the adoption of good environmental management
practices;

To promote the rights and human development of indigenous peoples, in a way
that is compatible with the conservation of biodiversity in their territories and to
harmonize traditional life systems with their current socio-cultural needs.
S POYRY 109002841 -001-0000-E-1500

19

To promote and coordinate public policies for the sustainable use of
environmental opportunities in accordance with social demand, equity and
justice;

To actively involve citizens in decision making and environmental management;

Strengthen environmental institutions at all levels, especially at the departmental
and municipal levels, in an orderly and decentralized process, to achieve their
full integration into the National Environmental System (SISNAM);

To promote coordination and stimulate intersectoral alliances;

To promote compensation and access to justice when, due to environmental
restrictions for the common benefit, the heritage of individuals is affected;

To update environmental law in order to develop efficient management
instruments;

To follow up and make effective international conventions, agreements and
treaties;

Disseminate environmental information, facilitate and encourage the formation
of public awareness about the conservation and sustainable use of natural
resources.

Environmental Law

Paraguay National Constitution — 1992

The Constitution, which has been in force since 1992, contains provisions relating to
the environment. The most significant provisions and their most relevant content related

to the PARACEL Project are in

icated below:

“Article 6: Of the Quality of Life

The
plans

uality of life shall be promoted by the State through
and policies that recognize conditioning factors, such

as extreme poverty and the impediments of disability or of

age.

The State shall also promote research on the factors of

popu
with

ation and their links with socioeconomic development,
the preservation of the environment and with the

quality of life of the inhabitants.

Artic!

le 7: Of the Right to a Healthy Environment Everyone

has the right to live in a healthy and ecologically balanced
environment.

The preservation, the conservation the re-composition and

the i
conci

improvement of the environment, as well as its
jation with the complete [integral] human

development, constitute priority objectives of social interest.
These purposes orient the legislation and the pertinent
governmental policy.
S POYRY 109002841 -001-0000-E-1500

20

Article 8: Of Environmental Protection The law will
regulate the activities susceptible of producing [an
environmental alteration. In the same way, it may restrict or
prohibit those activities that it qualifies as dangerous.”

What happens is that the State, through MADES, establishes the process of
environmental licensing to protect diffuse rights such as ensuring the protection of the
environment. The ESIA is the appropriate instrument to investigate environmental
factors and the alterations suffered by the natural (physical, biotic) and socioeconomic
(landscape ecology, socioeconomic dynamics, employment generation, etc.)
environment.

The process of impact evaluation guarantees the preservation of the environment and
social and economic development. The change in the quality of life and environmental!
condition in the project's area of influence is evaluated by the Independent Consultancy
and approved by MADES' technical team.

The impact of changes in the quality of life must be evaluated, as the interest of the
population in the PARACEL project's Area of Influence is protected.

With respect to the right to a healthy environment, it is clear that Paraguayan citizens
have the right to live in an ecologically balanced environment.

The preservation, conservation, compensation and improvement of the natural
environment is a priority for developing countries (e.g. Paraguay).

The environmental licensing process before MADES aims at reconciling economic
development with environmental protection. This becomes the principle of sustainable
development.

For this reason, article 8 of the National Constitution of Paraguay establishes that the
law will regulate the activities that can produce environmental impacts (alteration,
transformation or modification of the environment).

Law 1,561/2000 — National Environmental System, The National Environmental
Council and the Secretariat of the Environment

The secretariat is an autarkic, autonomous entity with legal personality under public
law, its own assets and indefinite duration (Article 7). The national environmental
policy is formulated, executed and its control is the responsibility of the secretariat.

Thus, considering those legal competences, this entity has authority and is responsible
for applying the following laws:

Law 294/1993 - Environmental Impact Study (modified by Law 345/1994 and
regulatory decree and all those legal provisions (laws, decrees, international
agreements, ordinances, resolutions and regulations affecting the environment).

Law n. 6,123/2018 - elevates the Secretariat of the Environment to the rank of
Ministry and changes its name to the Ministry of the Environment and Sustainable
Development

It should be reported that the national environmental system was recently altered,
changing SEAM to the Ministry of Environment and Sustainable Development.
S POYRY 109002841 -001-0000-E-1500

21

In other words, the environmental law whose text has been passed in this work mentions
SEAM. For reasons of accuracy and loyalty to the original text, the term "SEAM" was
not changed to "MADES", preserving the faithful text as originally published in the
Official Press.

Art. 1. The Secretariat of the Environment, which depends
on the Presidency of the Republic, shall be promoted to the
rank of Ministry and shall be called the Ministry of the
Environment and Sustainable Development. It shall have the
objective of designing, establishing, supervising, controlling
and evaluating the National Environmental Policy, in order
to comply with the constitutional precepts that guarantee
national development based on the right to a healthy
environment and environmental protection.

The Ministry of the Environment and Sustainable
Development shall be governed by the provisions of Law n.
1561/00 "which creates the national system of the
environment, the national council of the environment and
the secretariat of the environment", in the relevant part
which are not repealed and do not contravene the provisions
of this Law.

(PARAGUAY, 2018)

Law n. 294/1993, Environmental Impact Study

As it was said, this law declares the Environmental Impact Study (section 1) mandatory
when an activity or undertaking may generate an environmental impact. Environmental
impact is legally defined as "any modification of the environment brought about by
human works or activities which have a positive direct or indirect effect on life in
general, on biodiversity, on the quality or significant quantity of natural or
environmental resources and their exploitation, on well-being, on health, on personal
safety, on habits and customs, on the cultural heritage or on legitimate livelihoods" .

Article 78 declares:

Article 7: An Environmental Impact Study shall be required
for the following works projects or public or private
activities:
(..)

b) Agricultural, livestock, forestry and farming exploitation;

Thus, it is clear that the implementation of a Eucalyptus forest is included among the
activities to be presented in the Environmental and Social Impact Assessment.

Law 3,001/06 — Valuation and remuneration of environmental services

The main objective of this law is to promote the conservation, protection, recovery and
sustainable development of the country's biological diversity and natural resources,
through the fair, timely and adequate valuation and remuneration of environmental
services.
S POYRY 109002841 -001-0000-E-1500

22

Article 2 - “Environmental services” are understood to be those generated by human
activities for the management, conservation and recovery of ecosystem functions that
directly or indirectly benefit the populations:

a) Environmental services related to the mitigation of
greenhouse gas emissions: fixation, reduction,
sequestration, storage and absorption of carbon and other
greenhouse gases. The activities to be compensated or
financed by this service include protection and management
of: forests, reforestation projects, urban arborization,
forestry component of agroforestry projects or systems,
reforestation of riverbanks and springs, palm groves,
regardless of the size or magnitude of the project concerned;

) Environmental services for the protection of water
resources for different modes of use (energy, industrial,
tourism, domestic, irrigation, etc.) and their related elements
(aquifers, springs, water sources in general, wetlands,
rotection and recovery of basins and micro-basins, trees,
etc.);

c) environmental services related to the protection and
sustainable use of biodiversity: protection of species,
ecosystems and forms of life; access to elements of
iodiversity for scientific and commercial purposes;

d) environmental services of scenic beauty derived from the
resence of forests and natural landscapes and the existence
of elements of biodiversity and protected wild areas,
whether state or private, duly declared as such; and,

e) environmental services for the protection and recovery of
soils, and for mitigating damage caused by natural
henomena.

Law 836/80 — Sanitation Code

When it comes to the issues of environmental sanitation, soil contamination and
pollution, and surface or groundwater, the Health Code must be addressed. The
Environmental Impact Study deals with the impacts related to water, air and soil quality.

The main objective is to limit the actions of the venture with respect to the following:

Article 66: It is forbidden any action that deteriorates the
natural environment, diminishing its quality and turning it
into a risk for health.

Article 67: The Ministry shall determine the tolerance limits
for the emission or discharge of pollutants in the
atmosphere, water and soil and shall establish the rules that
the labor, industrial, commercial and _ transportation
activities must follow in order to preserve the environment
from deterioration.
S POYRY 109002841 -001-0000-E-1500

23

Article 68: The Ministry shall promote programs aimed at
the prevention and control of environmental pollution and
contamination and shall provide measures for its
preservation, having to carry out periodic controls of the
environment to detect any element that causes or may cause
deterioration of the atmosphere, soil, water and food.

The water will be obtained from small dams (deposits with water accumulation used in
cattle rising) and, in some cases, from artesian wells.

Law 123/1991 — Adopt new forms of phytosanitary protection

This law adopt the following phytosanitary protection standards, without prejudice to
the Sanitation Code, as well as the other laws and their respective regulations:

a)

b)

c)
d)

e)

8)

Establish and control the phytosanitary conditions that must gather plant products
and any other means capable of spread pests for their entry into the country,
temporary or permanent under any hospitalization regime;

Arrange for the application of disinfection treatments and disinfestation of
products, means of transport, packaging and local, adequate to human and
environmental health standards ambient;

Order the destruction of plants, merchandise or products contaminated vegetables,
when they pose a risk to spread of pests in the country;

Establish general, regional, quarantine regimes, permanent or temporary,
preventive or treatment;

Establish quarantine, disinfection, disinfestation of plant products, means of
transport and packing;

Prohibit the commercialization of any type of products plants when they constitute
means of dissemination of pests; and,

Prohibit the operation of packing plants, processing of vegetable products,
maintenance of means of transport whose operating conditions constitute a risk to
the spread of pests or to conservation of quality and health conditions in post-
harvest.

Article 7. Every owner or occupant of a real estate, whatever
their title, or holder of plants or plant products, containers or
objects containing or carrying a production pest plant, is
obliged to combat and destroy it.

During the first 6 years, a supply of wood from Brazil and Argentina is foreseen by
PARACEL. Law 123/1991 also provides for the following for the import of wood

products into the country:

Article 14. For importation, temporary admission,
warehouses in free zones or transit of vegetable products
must have the prior import authorization granted by the
competent body.

Article 15. In the event that a phytosanitary problem is
detected, according to its nature and / or potential risk, the
Enforcement Authority shall prohibit their entry or order
S POYRY

109002841 -001-0000-E-1500

24

their re-export, disinfection, disinfestation or subjecting it to
a post-admission quarantine regime. The expenses required
for the execution of these measures are in charge of the
corresponding importers.

Article 17. For the entry into the national territory of
vegetable products, must have a phytosanitary certificate
issued by the competent authorities of the country of origin.

Article 19. The Enforcement Authority may proceed to
confiscate and destroy of vegetable products that enter the
country by any means and under any regime, without
phytosanitary import permit and the phytosanitary
certificate from the country of origin.

Resolution 50/06 — National Water Resources Management

By which the regulations for the management of the water resources of Paraguay are
established in accordance with Article 25 of Law 1,561/00, which creates the National
System of the Environment, the National Council of the Environment and the Ministry

of the Environment.

Article 1 - Violations of the rules for the rational use of
surface and underground water resources:

— Non-compliance with Article 1898 of the Paraguayan
Civil Code and its amendments;

— The failure to: Law 350/94, Law 1195/86, Law
177/69, Law 4/92, Law 836/80, the Rural Code, Law
1248, Law 1614/00, SEAM Res. 222/02, Law 389/73,

Law 433/73. In the criminal field, Articles 197 and

200 of the Criminal Code, criminalization of water

ollution and alteration, illegal processing of waste

and Law 716; and

— The failure to comply with laws 422/73, 42/90,
112/91, 232/93, 251/93 and all the provisions of Law
N. 294/93 also constitute infringements for the
reservation of water resources.

Law 3,239/2007 — Paraguay Water Resources

The purpose of this law is to regulate the sustainable and integral management of all
waters and the territories that produce them, regardless of their location, physical state,
or their natural occurrence within Paraguayan territory (article 1).

Article 3°- The integral and sustainable management of Paraguay's water resources shall
be governed by the following Principles:

a) Water, whether surface or underground, is the public property of the State and
its ownership is inalienable and imprescriptible.

b) Access to water for the satisfaction of basic needs is a human right and must be
guaranteed by the State, in adequate quantity and quality
S POYRY 109002841 -001-0000-E-1500

25

c) Water resources have multiple uses and functions and this characteristic must
be adequately addressed, respecting the hydrological cycle and always favoring,
in the first place, the use for consumption by the human population.

d) The river basin is the basic unit for water resources management

e) Water is a natural good that conditions the survival of all living beings and the
ecosystems that shelter them.

f) Water resources are a finite and vulnerable good.

g) Water resources have a social, environmental and economic value.

h) Water resources management should be carried out within the framework of
sustainable development, and should be decentralized, participatory and gender-
sensitive.

i) The Paraguayan State possesses the non-transferable and non-delegable
function of property and guardianship of national water resources.

Priority will be given to the use and development of surface and groundwater resources
for human consumption. Other uses and developments shall be prioritized as follows
(Article 18):

(..)
d) Use and exploitation for energy generation.
e) Use and exploitation for industrial activities.

(..)

It is important to observe the location of the project on the margins adjacent to the water
courses. In this specific case, it was defined by law that a water source protection zone
100 (one hundred) meters wide on both banks must be protected, in which the use of
the soil and the activities carried out there will be conditioned, according to what is
established by environmental legal regulations. The protection zone shall not include
the public use zone and shall be adjacent to it.

National Law 3,239/2007 defines in Article 28 the following:

Article 28: Prior to its execution, all works or activities
related to the use of water resources shall be submitted to the
Environmental Impact Study procedure provided for by Law
n, 294/93 "Environmental Impact Study" and its regulations.
Excepted from this obligation are the uses related to the
exercise of the right provided for in Article 15 of the present
Law.

PARACEL has complied with the law and regulations concerning environmental
impact study: Law 294/1993 (art. 7) defines which of the works and activities require
Environmental Impact Study.

Thus, in the same way the law of water resources also establishes rules to obtain permits
for the use of water resources.

It is not unknown that in the present project PARACEL will be the holder of a water
use permit in precarious title, although not the domain or any other property right over
the same. Thus, it is understood that the permit is revocable, so that its suspension or
revocation will not give rise to any compensation when there is a justified cause.
S POYRY 109002841 -001-0000-E-1500

26

As from this Law, the use of Water Resources or their channels is prohibited without a
permit or a Concession granted by the Water Resources Authority.

PARACEL will be aware of the fact that prior to the granting of the Environmental
Impact Statement by MADES, the Water Resources authority will issue a certificate of
water resources availability.

This certificate of availability is a proof to guarantee that the priority uses will not be
damaged. Therefore, PARACEL will subsequently obtain the permit to manage water
resources in its production process.

It is also relevant to observe the law that deals with the protection of forests that protect
watercourses.

Therefore, it is necessary to evaluate the technical and legal conditions of the site:
location of the project, type of vegetation on the margin of the Paraguay River, need to
implement access or infrastructure etc.

The institution that regulates and defines the level of protection to the forests is the
National Forest Institute - INFONA, but this is evaluated jointly with the General
Direction of Control of the Environmental Quality and Natural Resources (DGCCARN)
in the structure of the Ministry of the Environment.

Law n. 4,241/2010 - Restoration of Protective Forests of Watercourses within the
National Territory

This law is regulated by Decree 9824/12, which establishes the necessary guidelines for
compliance with the aforementioned law, and regulates aspects related to the width of
forests that protect watercourses, as well as the establishment of a Program for the
Restoration of Forests that Protect Watercourses for those properties whose surface
contains watercourses that do not have the minimum width of protective forests.

Article 5. Establish the minimum parameters to be restored according to the width of
the waterway and the particularities of the area of influence of these, which constitute
the basis for planning the waterway protective forest areas for the Eastern Region,
according to the following table.

Channel Width Minimum veh bender Ga) forest on
More than or equal to 100 m 100
50 to 90 m 60
20 to 49 m 40
5to 19m 30
15to4.9m 20
Less than 1.5 m 10

Water fountain Minimum 30 m to be preserved
With respect to the management of forests and native vegetation it will be necessary to

evaluate before the Ministry (MADES) the fulfillment of retribution of environmental
services or substitution by a project of compensation and new plantations of the native
vegetation.
S POYRY 109002841 -001-0000-E-1500

27

Resolution SEAM 222/2002 — States the standard of quality of the waters in the
national territory is established

This resolution establishes the classification of the waters of the national territory
according to the use made of them; and in turn, it establishes the quality standards for
each of the types of water. Article 1 establishes the classification of the waters of the
national territory. Articles 2, 3, 4 and 5 establish the limits and/or conditions for waters
of class 1, 2,3 and 4 respectively.

Article 6 establishes the quality parameters for waters intended for recreational use.
While Article 7 establishes the limits of effluent quality to be discharged into water
bodies. Article 7 establishes that effluents from any polluting source may only be
directly or indirectly discharged into bodies of water in accordance with the conditions,
standards and criteria established in the classification of the water body.

In the case of PARACEL, it is necessary to comply with the effluent emission
parameters, which are established in Resolution SEAM 222/2002.

Art. 8 The dissolution of industrial effluent with unpolluted
water is not permitted.

(..)

Art. 15 In class I waters, the discharge of domestic and
industrial waste water as well as of any potentially toxic
substance will not be tolerated.

Considering that the Paraguay River is a Class 2 water body, therefore, the standards
defined by these regulations must be complied with..

Art. 1: They are classified, according to their predominant
uses, in 4 classes of the National Territory.

(..)

Class 2 — Water destination:

(a) For domestic supply after conventional treatment

(b) For the protection of aquatic communities

c) For primary contact recreation (water skiing, swimming)

(d) Irrigation of vegetables that are consumed raw, fruits that
grow in the soil and are grafted raw without removal of the
film.

(e) Natural and/or intensive breeding (aquaculture) of
species intended for human consumption.

Thus, Resolution 222/2002 establishes the legal limits for this river classification.

Art. 3° For Class 2 waters, the same limits are established
under Class | conditions, with the exception of the following
conditions:
S POYRY

a)

b)

109002841 -001-0000-E-1500

28

No artificial coloring shall be permitted unless it is
removed by conventional coagulation,
sedimentation and filtration

Coliforms for primary contact recreation use shall be
complied with Art. 6 of this resolution. For other
uses, the limit of 1000 coliforms per 100 ml shall not
be exceeded by 80 % or more of at least 5 samples
per month,

Colour: up to 75 Pt/l

Turbidity: up to 100 UNT

BOD 5d 20° C up to 5 mg/l

OD, in any sample: not less than 5 mg/l O2

Total Phosphorus or Total Nitrogen: respectively up
to 0,05 mg/l and 0,6 mg/I

In addition, regarding the limits of effluent quality to be discharged into water bodies,

it should be noted that the PAI

as ‘Effluent Guidelines for Pu

RACEL project is based on international standards, such
p and Paper Facilities — Bleached Kraft Pulp, Integrated’

y IFC, as shown in the table below.
Effluent Guidelines for Pulp and Paper Facilities - Bleached Kraft Pulp, Integrated
Parameter Units Guideline

Flow * m*/ADt 50
pH - 6-9

TSS kg/ADt 15

CoD kg/ADt 20

BODs kg/ADt 1
AOX kg/ADt 0.25
Total N kg/ADt 0.2
Total P kg/ADt 0.03

a Cooling water and other clean water are discharged separately and are not included.
b Any nitrogen discharge associated with the use of complexing agents should be added to the figure of

tot -N.

Resolution SEAM 255/06 — Establishing the Classification of Waters of the

Republic of Paraguay

This Resolution states, in a preventive manner, the classification of all waters in
Paraguay in Class 2, in accordance with the provisions of SEAM Resolution 222/02.
S POYRY 109002841 -001-0000-E-1500

29

This is due to the need to anticipate more effective preventive instruments and more
efficient mitigating or compensatory measures, in order to reduce environmental risks
and prevent water quality degradation.

Law 3,956/09 — Integral Solid Waste Management in the Republic of Paraguay

The purpose of these regulations is to establish and apply a legal regime for the
generation and responsible management of solid waste, whose regulatory content and
practical usefulness should lead to the reduction of such waste to a minimum and avoid
situations of risk to human health and environmental quality (article 1).

Municipalities and their relationship with Solid Waste:

Article 9.- Municipal Competence. The municipalities are
responsible for environmental protection and cooperation
with environmental sanitation, especially with regard to
urban and domestic cleaning services, including all phases
of integrated solid waste management.

Article 23. Recycling. The solid residues, whose
characteristics allow it, shall be used by means of its use or
reincorporation to the productive process as secondary
matter, without representing risks to the health and the
environment.

It should be noted that the following are considered as "recovery systems": recycling,
recovery, reduction, composting and others that the technology develops and is
authorized by the competent authorities.

Article 4.- Classification. Solid waste will be classified
according to its origin and composition, in accordance with
the technical criteria established in this Law and_ its
regulations.

Article 8 decree 7,391/2017 (law regulation):
Art. 8 - Classification of Solid Waste

The Authority of Application will group and subclassify the
hazardous, solid urban and special management waste in
categories, with the purpose of preparing the corresponding
inventories, and guide the decision making based on risk
criteria and management.

The decree classifies the waste in:
1. Municipal solid waste, as defined in Article 4, and

II. Special handling wastes considered as non-hazardous,
including the following

a) Waste from health services, generated by establishments
that carry out medical-care activities for human or animal
populations, research centers, development — or
experimentation in the area of pharmacology and health,
with the exception of biological-infectious waste, as defined
S POYRY

109002841 -001-0000-E-1500

30

in Law 3361107 on Waste generated in Health and Related
Establishments.

b) Industrial waste: that generated in production processes
and industrial and commercial facilities, not assimilated to
solid urban waste and not included in Law 567/95

(c) Those generated by agricultural, fishing, forestry and
livestock activities, including waste from inputs used in
those activities.

d) Those generated by transport services, as a result of the
activities carried out in transport terminals such as ports,
airports, customs terminals, bus and railway terminals.

e) Civil construction waste, generated in the construction,
maintenance, alteration, repair and demolition of civil
engineering works in general, including waste resulting
from the preparation and excavation of land for civil
engineering works

f) Technological waste from the computer industry,
manufacturers of electronic products or motor vehicles and
others which, at the end of their useful life, require specific
handling

(g) Dehydrated sludge or sludge from the treatment of waste
water

h) Used tires, furniture, large-volume household goods,
plastics and other slowly degrading materials

i) Those from industrial, chemical, biological, production or
research laboratories

j) Mining and hydrocarbon waste: generated in the activity
of exploration, extraction or benefit of minerals.

k) The others that are determined by Decree of the Executive
Power or by the Authority of Application in agreement with
the governments and municipalities, which thus agree to
facilitate their comprehensive management.

II. Hazardous wastes provided for in Law 567/95 and its
regulations

PARACEL and Solid Waste matters:

Article 3.- Principles. This Law is based on the following
principles:

a) a) Principle of Co-responsibility. The generator of
waste or the cause of any current or future degrading
effect on the environment is responsible, together
with the relevant authorities, for the cost of
preventive or corrective recomposition actions.
S POYRY 109002841 -001-0000-E-1500

31

Article 13.- Rights of individuals. In the process of solid
waste management, the following will be considered as
people's rights

a. access to temporary or final solid waste deposits,
structured in accordance with the provisions of this
Law and its regulations;

b. obtaining computerized data from the Ministry of
Public Health and Social Welfare, the Secretariat of
the Environment and the Technical Secretariat for
Planning and Development, especially in relation to
carrying out the stages in solid waste management;
and,

c. the protection of health and the environment from
risks or damage that may occur during all stages of
solid waste management.

Article 14 - Duties of individuals. In the process of solid
waste management, the following will be considered as
people's duties

a) pay,in a timely manner, the services provided by the
municipality, cancel the penalties and other charges
applied by the mentioned agency;

b) comply with the standards and__ technical
recommendations that have been established by the
competent authorities;

c) store solid waste and residues subject to sanitary and
environmental regulations, to avoid damage to third
parties and to facilitate their collection, as
established in this Law and its regulations.

Article 15 - Minimization. The generator shall adopt
measures to minimize solid waste, through technologically
viable production processes, subject to the determination of
the competent authority and the provisions of this Law and
its regulations. The municipal authorities and the generators
shall agree on the elaboration of projects and development
of programs of minimization of the same, in the conditions
and within the term determined by the competent
environmental and sanitary authority.

Article 17.- Initial provision. The generation of the solid
waste implies obligations in the generator; therefore, it must
make the previous storage in containers adapted to its
volume, handling and particular characteristics, in order to
avoid its dispersion.

Article 18.- Of the containers. The containers and recipients
used for the temporary storage of the solid residues must
fulfill the following minimum requirements:

a. Be reusable;
S POYRY 109002841 -001-0000-E-1500

32

b. Be properly located and covered;

c. Have the capacity to store the volume of solid waste
generated, taking into account the frequency of
collection;

d. Be hermetically sealed;

e. Be built with waterproof materials and with the
necessary resistance for the use to which they are
destined;

f. To have an adequate sanitary maintenance;

g. To Have the identification related to the use and
types of solid waste; and

h. Any other that the municipality considers, according
to the technical criteria existing in the Local Plan for
Solid Waste.

Law 3,742/2009 — Control of phytosanitary products for agricultural use

Forest plantations such as those that will be implemented by PARACEL usually need
to carry out Integrated Pest Management (IPM) by which it seeks to make use of the
association of techniques applicable to the management of the populations of the main
crop pests, in order to achieve coexistence with harmful agents, without causing damage
to the forest.

The application of phytosanitary pesticides is one of the stages of this integrated
management and the control of these products as well as the correct procedure for the
disposal of empty packages are established by law 3,741 / 2009, specifically in the
following articles:

Article 1. This Law establishes the legal regime for the
registration and control of all phytosanitary products for
agricultural use as of their entry into the national territory,
as well as: synthesis, formulation, fractionation,
transportation, storage, labeling, marketing, advertising,
application and elimination of waste and final disposal of
empty containers and expired pesticides, in order to protect
human, animal, and plant health, and the environment.

Article 46.- The containers and packaging of phytosanitary
products must never be used to contain water or food
destined for human or animal consumption.

Article 49.- The commercialization and distribution entities
must indicate in their sales invoices the places of return of
the containers of phytosanitary products already used by the
producer or user.

Article 51.- It will be the responsibility of the producers or
users to carry out the triple washing or pressure washing of
the containers, immediately after emptying the container
during the preparation of the broth or mixture, in addition to
S POYRY 109002841 -001-0000-E-1500

33

piercing the base and returning the empty containers to the
centers or mini-collection centers indicated in the sales
invoice of the product issued by the marketer or distributor
of the same. In addition, they must have a place for the
temporary storage of empty containers, where they will
remain until they are actually returned.

Article 64.- The applicators of phytosanitary products for
agricultural use by air and land, whether mechanized or
costal, are obliged to keep the records of applications, which
will have the character of a sworn statement, where the
operations carried out must be recorded.

Article 67.- Every person involved in the handling and
application of phytosanitary products for agricultural use,
must have the appropriate protective equipment, in order to
avoid poisoning.

Article 68.- The supply and cleaning of the application
equipment must be carried out away from water courses or
sources, in order to avoid possible contamination.

Article 69.- People involved in the aerial or terrestrial
application of phytosanitary products for agricultural use,
must know: trade names, technical names, their effects,
risks, safety precautions and first aid measures, of the
products to be used.

Law 1,100/1997 - Prevention of noise pollution

That law sets the maximum permissible noise levels. For PARACEL's pulp mill an
forest operations, the limits comply with those of Article 9 and 10.

Bey Day
Night (Occasional
. . 07:00 to 20:00
Scope 20:00 to 07:00 14:00 to 19:00 peak)

07:00 to 12:00

Measured in decibels “A”. Db(a) 20 to 40

Residential areas of
specific use, public
spaces: recreation areas, 45 60 80.
parks, squares and public
roads.

Mixed areas, transition
zones, urban centers,

specific programs, service 55 70 85
zones and public

buildings

Industrial area 60 75 90

Source: Law 1.100/1997
S POYRY 109002841 -001-0000-E-1500

34

In addition, it should be noted that the PARACEL project is based on international
standards, such as noise level guidelines from the General EHS Guidelines of IFC, as
shown in the table below.

Day Nightime
Receptor 07:00 to 22:00 22:00 to 07:00
One Hour Laeg (apa)
Residential; institutional; 55 45
educational
Industrial; commercial 70 70

Source: General EHS Guidelines: Environmental - Noise Management by IFC, 2007.

Occasional peaks refer to discontinuous noises and sounds that exceed the permitted
levels in the corresponding area and that occasionally occur during the day, with a
maximum of twenty peaks per hour. This noise and sound level will only be permitted
during the following hours: from 7.00 to 12.00 and from 14.00 to 19.00.

The maximum levels may not be exceeded within any neighboring property or on the
public highway. Measurements are taken with an automatic recording device, calibrated
and sealed by the municipalities, using the "A" compensation scale and in an impulse
response, with the observer preferably located in front of an open side of the affected
property or on the public highway.

The device must be at least 1.2 meters away from any obstacle and covered, in order to
avoid the potential wind effect.

Resolution SEAM 259/15 — States the permissible air quality parameters
(according to Law 5,211/14 Air Quality)

PARACEL must be vigilant for industrial emission controls.

Although Paraguay has no standards for industrial air emissions, PARACEL must
comply with air quality parameter.

It is not permitted for emissions to the environment to generate odors or aromas that
may cause discomfort, or for solvents and other chemical products to be released that
are harmful or injurious to human health (Article 1).

Parameters Avera Average in 24h | Average in 8h | Average in lh
PM2s 15 pg/m* 30 peg/m?
PMio 150 pg/m>
Os; 120 pg/m*
NO, 40 pg/m* 200 pg/m*
SO2 20 pg/m?
co 10 pg/m*

Therefore, PARACEL shall use the best available technologies and best environmental
practices. Thus, collection and absorption devices will be adopted to prevent the
S POYRY 109002841 -001-0000-E-1500

35

dispersion of pollutants in the atmosphere, which will be purified before their final
disposal.

It was not possible to find specific regulations for the Municipality of Concepcion, but
it is understood that it is necessary to comply with air quality regulations in order to
establish a legal standard for PARACEL. In addition, it should be noted that the
PARACEL project is based on international standards, such as the guidelines from the
“Emission Guidelines for Pulp and Paper Facilities’ by IFC, as shown in the table below.

Emission Guidelines for Pulp and Paper Facilities

Parameter Type of Mill Units Guideline Value
Kraft, bleached kg/ADt 0.5
Kraft,
TSP unbleached— kg/ADt 0.5
Integrated

Sulfite, integrated

and non-integrated kg/ADt 0.15
Kraft, bleached kg/ADt 04
Kraft,
SO» as S unbleached— kg/ADt 04
Integrated
Sulfite, integrated kg/ADt 10

and non-integrated

Kraft, bleached kg/ADt 15 for hardwood pulp

2.0 for softwood pulp
Kraft,
NO, as NO» unbleached— kg/ADt 15 for hardwood pulp
2.0 for softwood pulp
Integrated
Sulfite, integrated
and non-integrated kg/ADt 20
Kraft, bleached kg/ADt 0.2
TRS as S Kraft,
unbleached— kg/ADt 0.2
Integrated

Source: Environmental, Health, and Safety Guidelines: Pulp and Paper Mills by IFC, 2007.

Notes:

TSP - Total Suspended particulates; SO2 - Sulfur dioxide; S — Sulfur; NO2 - Nitrogen dioxide; TRS -
Total reduced sulfur compounds; kg/ADt - kilograms pf pollutant per 1,000 kg of air dry pulp.

Forestry Law
Law 422/1973 — Forestry Law

That law sets principles for use and rational management of forests and forest lands of
the country, as well as the renewable natural resources that are included in the regime
of this law. Likewise, it is declared of public interest and mandatory protection,
conservation, improvement and enhancement of forest resources.

Article 2. The fundamental objectives of this Law are:

a. The protection, conservation, increase, renewal and
sustainable and rational use of the country's forest
resources;
S POYRY 109002841 -001-0000-E-1500

36

b. The incorporation into the national economy of those
ands that can maintain vegetation forestry;

id

Soil erosion control;
d. The protection of hydrographic basins and springs;

e. The promotion of afforestation, reforestation, crop
rotection, defense and beautification roads, public
ealth and tourism areas;

f. Coordination with the Ministry of Public Works and
Communications in the construction of the
communication routes for economic access to forest
roduction areas;

g. The conservation and increase of the natural
resources of hunting and river and lake fishing with
the object of obtaining the maximum social benefit;

h. The study, research and dissemination of forest
products; and

i. Cooperation with national defense.

This law also creates the National Forest Service, dependent on the Ministry of
Agriculture and Livestock, with specific powers and attributions: to manage, promote
and develop the country's forest resources, in terms of their defense, improvement,
expansion and rational use.

For PARACEL the following articles matter:

Article 24. The use of forests will start with prior
authorization from the National Forest Service for which
purpose the respective application will be submitted
accompanied by the corresponding Plan of Forest
Management.

Article 25. When the forest production is used in an
irrational way, the Forestry authority will encourage the
owner to comply with the authorized plan, being able to
arrange the suspension of work and cancellation of the
permit and apply the corresponding sanctions if the former
does not comply with the formulated requirement.

Article 26. The transport and commercialization of wood
and other forest products may not be done without the
corresponding guides issued by the National Forest Service.
These guides will specify: quantity, species, weight or
volume, origin and destination of the transported product.

Article 27. Any natural or legal person that is dedicated to
the exploitation, industrialization, trade in forest products
and reforestation for production purposes, should register in
the registries that the National Forest Service will set up for
this purpose.
S POYRY

Law 3,464/2008 - Creates INFONA

109002841 -001-0000-E-1500

37

Article 28. The natural or legal persons that carry out forest
exploitation must notify the National Forest Service, at the
end of each year, the forest area that has been harvested and
the volume or weight of the species extracted.

Article 42. All rural properties of more than twenty hectares
in forest areas must keep 25 percent of its natural forest area.
In case you don't have this minimum percentage, the owner
must reforest an area equivalent to five percent of the surface
of the property.

Article 43. Cultivated forest areas established on forest lands
are declared exempt of the real estate tax under the
conditions established by the respective regulations.

This Law creates the National Forestry Institute, which constitutes the body for the
application of the rules established by the Forestry Law and by the Law to promote
afforestation and reforestation and also determines that INFONA will have as a general
objective the administration, promotion and sustainable development of the country's
forest resources, in terms of their defense, improvement, expansion and rational use.

The main functions of INFONA include the following:

a)

b)

c)

d)

e)

8)

h)

i)

Formulate and implement forest policy in accordance with rural government
economic and development policies;

Promote and encourage forestry development through the planning, execution
and supervision of plans, programs and projects, aimed at fulfilling the aims and
objectives of the regulations forestry;

Monitor and control the extraction, industrialization and commercialization of
timber products and non-timber trees from the use of the forest until the first
transformation of the themselves;

Establish, when appropriate, on a permanent or temporary basis, special regimes
of management and protection, with respect to certain areas or forest resources;

Promote and implement education, dissemination and knowledge transfer plans
in the forestry disciplines;

Promote public and private investment in activities within the scope of its
competence so that increase production, productivity, commercialization,
diversification, industrialization of resources forestry, ecotourism and other
environmental services;

Set and collect fees and charges for forest use, technical studies, expert opinions
and others services;

Manage the forest fund, as well as the goods and facilities that constitute its
patrimony;

Design and promote foresting and reforestation plans, forest management,
systems agrosilvopastoral, forest restoration and others, which may be financed
with own resources or private, national or foreign;
S POYRY 109002841 -001-0000-E-1500

38

j) Other attributions that correspond to it, in accordance with Laws No. 422/73
"FOREST" and 536/95 "FOR THE PROMOTION OF FORESTATION AND
REFORESTATION";

k) Prepare the internal regulations of the institution and the matters within its
competence;

1) INFONA will present its budget project annually to the Ministry of Finance, and
it will be governed by the laws of State Administration. The Institute will report
annually to the Ministry of Agriculture and Livestock on the implementation of
forest policy, plans, programs and projects executed as also future projections.

Law 6,676/2020 — Prohibition in the Eastern Region of processing activities and
conversion of areas with forest cover

The PARACEL forestry project does not provide for planting in areas in the Eastern
region of Paraguay, however the company is aware of the prohibition on the conversion
of forest areas determined by this law in its article 4°:

Article 4. a) The realization in the Eastern Region of
transformation activities or conversion of areas with forest
cover, to areas destined to the agricultural use in any of its
forms; or to surfaces intended for human settlements; as well
as the production, transportation and commercialization of
wood, firewood, charcoal and any forest by-product
originated dismounting not allowed.

Resolution SFN 76/1992 — About forest management plans

This regulates the preparation of the forest use and management plans and in it’s 1*
article establish the following limits of forest extension for the elaboration of forest
management plans:

a) The use plans will be drawn up for wooded areas of up to a maximum of 500
hectares.

b) The management plans will be mandatory for areas greater than 500 hectares
and optional for smaller areas.

Article 6 - The Forest Use and Management Plans will contain:
a) Name and address of the applicant.
b) Registration number in the Public Forest Registry.
c) Location and area of the property.
d) Types of forests and area by stratum and total.
e) Type of sampling and work methodology.

f) Total volume per plot for all species with specimens of 10 and more cm. of DAP
and its statistical analysis.

g) Tables of results of the inventory of two entries, classifying trees, basal area and
standing commercial volume (up to crown base), referred to the hectare as a unit
of surface.
S POYRY 109002841 -001-0000-E-1500

39

h) Tables of estimated values of the volume of usable rolls with a diameter equal
to or greater than 40 cm., according to species and referred to the hectare.

i) Cutting plan indicating the maximum volume of cutting per species and annual
total, classifying according to diameter classes, per hectare, and for the entire
forest.

j) Inventory field sheets.
k) Plan of the property and forest area on a topographic chart in scale 1: 50,000.

1) All the submitted plan sheets must be numbered, stamped and signed by the
professional responsible for their preparation.

Law 536/1995 — Encouraging Foresting and Reforesting

This law determines that the State will promote the action of foresting and reforestation
in priority forest soils, based on a forest management plan and with some incentives.

These incentives are described in the following:

Article 7. The State will discount by 75% (seventy-five
percent) and only once for each foresting or reforested area,
the direct costs of the implementation incurred by
individuals or legal of any nature and that are carried out in
rural properties, whose soils are classified as forest priority.

In the same way, 75% (seventy-five percent) of the direct
costs derived from the maintenance of foresting and
reforestation during the first 3 (three) years will be reduced,
provided that it has been carried out in accordance with the
approved Forest Management Plan.

Law 352/1994 and 96/1992 — About protected wild areas and Wild Life

The different properties involved in the Project are located in different ecoregions
according to the different visions recognized, for example most of the properties are in
the Cerrado while others are found in the Paranaense Province and a small portion of
one of the properties in the Chacoan Province.

Concepcion Cerrados are part of the Paraguay Important Bird Area (IBA) 13 and its
conservation needs have been highlighted internationally, site that holds different
protected areas, neighboring or in the proximity of the properties considered by
PARACEL, such as “Serranias San Luis”, “Paso Bravo”, “Parque Nacional Cerro
Cora”, “Parque Nacional Bella Vista”, “Arroyo Blanco”, “Cerrado del Rio Apa”,
“Guayacan I II II” and “Tagatiya”.

These areas, as well as their fauna and flora, are part of the National System of Protected
Wild Areas and their protection is determined by article 16 of law 352/1994 and by
article 4 of law 86/1992:

Article 16.- It will be a permanent objective of the National
System of Protected Wild Areas the environmental
preservation of extensions of the territory that contain
representative samples of landscapes and different
biogeographic and ecological regions of the country, in
order to maintain biological diversity, ensuring the balance
S POYRY

109002841 -001-0000-E-1500

40

and continuity of processes evolutionary and ecological,
conserve flow and genetic materials and restore degraded
systems; are also main objectives:

a. The management of these areas and _ their
corresponding zones of damping adjusted to the
criterion of — socio-economic development
sustainable;

b. The preservation and management of hydrographic
basins and wetlands; control of erosion and
sedimentation;

c. The protection and management of forest resources,
flora and fauna wild;

d. The protection of cultural heritage, its physical
supports, its accesses and its surroundings, as well as
the activities promoted by tourism ecological in the
right places;

e. The study, research and ecological dissemination,
the development of appropriate technology and
environmental education; and

f. The promotion and encouragement of the interest of
society in the preservation and in the management of
the Wild Areas representative of the heritage
environmental of the country.

Article 4.- The protection, management and conservation of
wild life of the country is declared of social interest and
public utility, as well as its incorporation into the economy
national. All inhabitants have a duty to protect the wildlife
of our country.

Law 4,014/2010 - About fire prevention and control

Fires are a risk factor for forest areas and it is necessary to adopt correct measures for

the prevention of this.

Article 1. The purpose of this Law is to establish suitable
norms to prevent and control rural, forest, vegetation and
interface fires; Therefore, the uncontrolled burning of
grasslands, forests, bushes, fallows, natural fields, sawdust
or any other cereal, legumes or type of flammable organic
material that could generate any of the fires defined in this
Law is prohibited. The only form of burning authorized for
the purposes of this Law is Prescribed Burning.

Article 4.- Created the "Paraguayan Fire Prevention,
Monitoring and Control Network" with the following
functions:
S POYRY 109002841 -001-0000-E-1500

41

c. Establish a National Fire Use Plan and update a
public database that will record the variables that
make up the sources of fires;

Others
Law 1.183/1985, Civil Code.

The main legal provision applicable to this project concerns the harmful use of property
and pollution.

Article 2000 - The proprietor is bound, in the exercise of his
right, to abstain from any excess to the detriment of the
property of the neighbors. In particular, smoke or soot
emissions, harmful and disturbing emanations, noises,
vibrations with a harmful effect and exceeding the limits of
tolerance due to the local use, the situation and the nature of
the buildings are prohibited. The owner, tenant or
usufructuary of a property has the right to prevent that the
bad use of the neighboring property can harm the security,
the peace and the health of the inhabitants.

Depending on the circumstances of the case, the judge may
order the cessation of such nuisances and the compensation
of damages, even if administrative authorization is required.

(PARAGUAY, Civil Code - 1985)

It is clear that PARACEL must employ mitigation measures to avoid contamination of
the Paraguay River.

Law 716/1996 establishes the Ecological Crime and protects the environment against
anyone who orders, or through his power authorizes, activity that threatens the balance
of the economic system, the support of natural resources or the quality of life. It refers
in its articles 7 and 8 to the pollution of the atmosphere and water resources respectively.

The ESIA complies with the legal requirements and principles of Environmental Law,
especially the Precautionary Principle.

Law n. 3,966/2010 — Municipal Organizational Law
Article 12 - Duties:
In the field of planning, urbanism and territorial ordering:

a) The planning of the municipality, through the Sustainable Development Plan of
the Municipality and the Urban and Territorial Planning Plan

Environment issues:

a) The preservation, conservation, recomposition and enhancement of significant
natural resources

b) The regulation and supervision of standards and patterns that guarantee the
environmental quality of the municipality; and,
S POYRY 109002841 -001-0000-E-1500

42

c) The control of the compliance with national environmental regulations, prior
agreement with the competent national authorities.

d) The normative conditions established by the Municipal Development Plan
according to the federal law are made explicit.

e) In this study and research no specific Municipal Organic Law of the
municipality of Concepcién was found.

f) But it is relevant to mention that the next topic covers the Municipal
Development Plan of Concepcién (Period 2016-2021).

Municipal Development Plan of Concepcién (2016 - 2021)

On the website of the Information and Resources Center for Development - CIRD, it is
possible to locate the Municipal Development Plan of Concepcién mentioned. This
document was elaborated from the coordination between authorities and officials of the
Departmental and National Governments, with the support of volunteer citizens.

Article 177 of the National Constitution states: "The national development plans shall
be indicative for the private sector and mandatory for the public sector".

Thus, there is a context for Sustainable Development Plan of the Municipality that is
provided for in Article 225 of the Municipal Organic Law (according to national law n.
966/2010). This plan must be understood as an instrument of government for local
transformation, in a manner consistent with the National Development Plan.

w

The Municipal Development Plan of Concepcién (PDM in Spanish) is a perfectible,
dynamic plan that will be updated and improved according to the decisions taken by the
Municipal Development Council (formed on June 9, 2016, composed of 29 people).

The PDM points out relevant information that should be evaluated by the PARACEL
entrepreneur, especially indicating the population numbers (men and women),
educational institutions (urban and rural), health and police establishments, as well as
the municipal diagnosis under the social, economic and environmental axes.

Thus, the PDM allows for a diagnosis of Strengths, Opportunities, Weaknesses and
Threats in the social, economic and environmental axes.

The Municipal Development objectives include strategies on all three axes:
— social;

— economic; and,

— environment friendly.

The PDM is based on National Constitution, National Development Plan, Law n.
3966/2010 (Municipal Organizational Law) and other legal matters.

However, this document is indicative for private entrepreneurs, PARACEL must
comply with the Municipal Development Plan of Concepcién, as well as employ the
best environmental practices and best available technologies, and all environmental
regulations relevant to the preservation, conservation, recomposition and improvement
of natural resources. It must also comply with the law that governs the standards and
patterns that guarantee the environmental quality of the municipality of Concepcién.
S POYRY 109002841 -001-0000-E-1500

43

The entrepreneur is subject to the Municipal Development Plan and the Organic Law
of Concepcién. The relationship between PARACEL and the Municipality of
Concepcién must be subject to the norms on construction and_ installations,
independently of the requirements of the Environmental Impact Study.

This project is subject to all planning and land use regulations of the municipality of
Concepcion.

Indigenous Protection Regulations

Article 177 of the National Constitution states that "National development plans shall
be indicative for the private sector and mandatory for the public sector".

The National Development Plan (PND) was approved by Executive Decree n.
2794/2014, to be applied as a guide in the various tasks that fall under the jurisdiction
of the public administration. Based on the aforementioned regulations, the Technical
Secretariat for Planning approved a Guide for the elaboration of a Municipal
Development Plan that the Municipality of Concepcién has respected.

In this context, the Sustainable Development Plan of Concepcién (PDM) provided for
in Article 225 of Law 3,966/10 "Organic Municipal", shall be interpreted as an
instrument of government for change of local reality, in a manner consistent with the
vision and objectives of the National Development Plan; since it forms part of a national
planning system, by constitutional provision it is governed by the basic guidelines of
the same, although nothing prevents it from being strengthened and complemented with
other elements that are compatible.

The Constitution of Paraguay (1992) recognizes indigenous peoples and defines them
as "groups of culture prior to the formation and organization of the Paraguayan State"
(art. 62).

Thus, the Constitution guarantees to indigenous peoples (art. 63) the application of their
systems of political, social, economic, cultural and religious organization, as well as
their voluntary submission to their customary rules for the regulation of internal
coexistence, provided that they do not infringe upon fundamental rights.

Paraguay has adopted national and international standards to protect the fundamental
rights of indigenous individuals and communities and provides a framework for the
needs and requirements of the administration in the area of access to justice.

In an international, more macro perspective, it is important to cite the main instruments:

— ILO Convention 169; ratified by Law 234/1993;

— United Nations Declaration on the Rights of Indigenous Peoples (2007);

— International Convention on the Elimination of All Forms of Racial
Discrimination; in force under law 2,128/2003;

— OAS Declaration on the Rights of Indigenous Peoples (2016).

The same is true at the national level through special laws on indigenous communities.
They are as follows:

— Law 904/1981 "Statute of the Indigenous Communities" (modified and extended
by Law 919/1996 in articles 30, 31, 62, 63 Inc. d, and 71);

— Law 1,286/2000 "Code of Criminal Procedure", Title VI, articles 432 to 448;
S POYRY 109002841 -001-0000-E-1500

2.2

2.2.1

44

— Law 1,863/2002 "Establishing the Agrarian Statute";

— Act 3231/2007, establishing the General Directorate for Indigenous School
Education;

— Law 4,251/2010 "Law on Languages";
— Law 5,469/2015 "On Indigenous Health".

The most important aspect to be considered in this ESIA and for the whole operation of
PARACEL is that the indigenous peoples are recognized as groups of culture prior to
the formation and organization of the Paraguayan State.

Thus, the Constitution of Paraguay guarantees the right to preserve and develop their
ethnic identity and especially to preserve it in their habitat. This means that systems of
cultural, social, economic, political and religious organization prevail over systems an
jurisdictions legally created by non-indigenous people.

With regard to land ownership, the Magna Carta guarantees sufficient extension an
quality to develop their particular way of life.

PARACEL must observe that the removal or relocation of their habitat is prohibite
without the express consent of the indigenous peoples and communities. Article 63
states: "The right of indigenous peoples to preserve and develop their ethnic identity in
their respective habitat is recognized and guaranteed. They also have the right to freely
apply their systems of political, social, economic, cultural and religious organization, as
well as to voluntarily submit to their customary rules for the regulation of internal
coexistence, provided that they do not violate the fundamental rights established in this
Constitution. In jurisdictional disputes, indigenous customary law shall be taken into
account".

Therefore, PARACEL must consider indigenous protection in its decision-making, as
well as assess the social and environmental impacts that may eventually occur in
indigenous communities or peoples, guaranteeing their protection and participation.

International Standards

Historic Background

In Paraguay according to Decreet 954/13 art 1° (with reference to art 2°.b-2) it is
mandatory to perform an ESIA to get the government permit for the forest plantation
areas, and PARACEL with Péyry performed this study based on Article | to 4 of Law
294/13, which establishes that an Environmental Impact Study is needed for all potential
polluted ventures. The impact evaluation investigates the changes in the environment
caused by works and/or human activities that have a positive or negative, direct or
indirect consequence, affecting life in general, biodiversity, the quality or a significant
quantity of natural or environmental resources and their use, welfare, health, personal
safety, habits and customs, cultural heritage, legitimate livelihoods.

Thus, the ESIA aims to meet the Financing Institutions of the Project and also that the
requirements of the Environmental and social requirements for FSC Certification are
fully aligned with IFC's Performance Standards (PS), its EHS Guidelines and the
application of best available practices and techniques.

Man's interest in the environment and the issue surrounding it is a matter that goes back
many centuries. However, in the second half of the last century, a special global
S POYRY 109002841 -001-0000-E-1500

2.2.2

45

emphasis has been placed on the issue of environment and development, and it is in this
way that the main global, regional and national forums have inevitably turned their
attention to seeking appropriate responses and effective solutions, with the aim of
“ensuring sustainable human progress and survival".

In 1948, the Constituent Congress of the International Union for the Conservation of
Nature, IUCN, was held in Fountainebleau, France, after an international conference of
UNESCO.

Later, in 1968, the General Assembly of the United Nations convened a world
conference and, as a precedent to this, a meeting of experts was scheduled in
Switzerland, which concluded that the quality of life and also life itself was deteriorating
in the Third World. These experts formed the so-called Club of Rome, which was
originally composed of a multidisciplinary group of economists, politicians and
scientists, under the leadership of Dennis Meadows.

The Club of Rome produced a study that caused a great sensation at the time and awoke
planetary concern to relate the scarcity of natural resources to the intense exploitation
of nature.

The document called "The Limits to Growth" (1972) integrated variables into a global
analysis model, presenting conclusions that the environment was threatened by the
progressive increase in demand and increase in world population directly related to the
decrease in the supply of natural resources (non-renewable resources).

In short, this publication indicates that the decrease in supply is directly related to
environmental pollution.

Then, in 1972, the United Nations Conference on Environment and Development met
in Stockholm, resulting in the publication of the United Nations Environment Program.
The 1972 Stockholm Declaration on the Human Environment supported the Founex
Report, and at the same time affirmed the possibility of planning social and economic
development without causing irreversible damage to the environment.

Later, in 1987, the Report of the World Commission on the Environment - Our Common
Future - presented long-term considerations and strategies for achieving sustainable
development and environmental protection. It cannot fail to refer to the Earth Summit
(1992, in Brazil) in which the integral and independent nature of the planet was
proclaimed and recognized, and which offered a very promising outcome called The
Rio Commitments.

These are the main environmental events that consolidated International Environmental
Law, which was incorporated by various countries, the same thing happening in
Paraguay which assimilated the principles of general application in the discipline of
environmental law.

International Treaties and Conventions

Sustainable Development Goals - SDG

The 2030 Agenda for Sustainable Development, adopted by all United Nations Member
States in 2015, provides a shared blueprint for peace and prosperity for people and the
planet, now and into the future.

S POYRY 109002841 -001-0000-E-1500

46

At its heart are the 17 Sustainable Development Goals (SDGs), which are an urgent call
for action by all countries - developed and developing - in a global partnership. They
recognize that ending poverty and other deprivations must go hand-in-hand with
strategies that improve health and education, reduce inequality, and spur economic
growth — all while tackling climate change and working to preserve our oceans and
forests.

The private sector has an essential role in this process as a great holder of economic
power, a propeller of innovations and technologies that influences and engages the most
diverse audiences - governments, suppliers, employees and consumers.

© devaomment GESALS

NO TRO. G000 HEALTH QUALITY GENDER GLEAN WATER
POVERTY HUNGER ‘AND WELL-BEING EDUCATION EQUALITY AND SANITATION

od na

AFFORDABLE AND DECENT WORK AND oe 10 == Tee RESPONSIBLE
CLEAN ENERGY ECONOMIC GROWTH AND INFRASTRUCTURE INEQUALITIES AND COMMUNITIES CONSUMPTION

mi a AND PRODUCTION

‘>’ ald

13" 4% 16 22" 1 ens

ACTION BELOW WATER AND STRONG

INSTITUTIONS

FOR THE GOALS

Forest Stewardship Council - FSC

Founded in 1994 in response to concerns about global deforestation, the FSC is a
pioneering forum, to define what is an environmentally appropriate, socially beneficial,
and economically viable management forest management, and to identify tools and
resources that promote a positive and lasting change in forests and the peoples that
inhabit them.

Through its certification system, the FSC seal recognizes the responsible production of
forest products, allowing consumers and companies to make conscious purchasing
decisions, benefiting people and the environment, as well as adding value to the
business.

The FSC Principles and Criteria are the rules for an environmentally appropriate,
socially beneficial, and economically viable management forest management. They
form the basis of the FSC certification system and, together with the Preamble and
Glossary of Terms, form the core of a comprehensive policy package. There is no
hierarchy between the Principles and Criteria, and they are at the center of the FSC
standards structure, and should be applied in conjunction with other interconnected
documents.
S POYRY

109002841 -001-0000-E-1500

47

The Principles and Criteria are immutable around the world. Indicators and Verifiers
are adapted to each national context and consolidated in National Forest Management
Standards. They are used by certifiers to ensure compliance and compliance with P&C.

The 10 principles and the main criteria for PARACEL forestry project are:

Principle 1 - Compliance with laws: The Organization shall comply with all
applicable laws, regulations and nationally-ratified international treaties,
conventions and agreements.

Principle 2 - Workers' rights and employment conditions: The Organization
shall maintain or enhance the social and economic well-being of workers.

Principle 3 - Indigenous peoples’ rights: The Organization shall identify and
uphold indigenous peoples’ legal and customary rights of ownership, use an
management of land, territories and resources affected by management
activities.

Principle 4 - Community relations: The Organization shall contribute to
maintaining or enhancing the social and economic well-being of local
communities.

Principle 5 - Benefits from the forest: The Organization shall efficiently manage
the range of multiple products and services of the Management Unit to maintain
or enhance long term economic viability and the range of environmental an
social benefits.

5.1 The Organization shall identify, produce, or enable the production
of, diversified benefits and/or products, based on the range of resources
and ecosystem services existing in the Management Unit in order to
strengthen and diversify the local economy proportionate to the scale an
intensity of management activities.

5.2 The Organization shall normally harvest products and services from
the Management Unit at or below a level which can be permanently
sustained.

5.3 The Organization shall demonstrate that the positive and negative
externalities of operation are included in the management plan.

5.4 The Organization shall use local processing, local services, and local
value adding to meet the requirements of The Organization where these
are available, proportionate to scale, intensity and risk.

5.5 The Organization shall demonstrate through its planning and
expenditures proportionate to scale, intensity and risk, its commitment
to long-term economic viability.

Principle 6 - Environmental values and impact: The Organization shall maintain,
conserve and/or restore ecosystem services and environmental values of the
Management Unit, and shall avoid, repair or mitigate negative environmental
impacts.
6.1 The Organization shall assess environmental values in the
Management Unit and those values outside the Management Unit
potentially affected by management activities. This assessment shall be
undertaken with a level of detail, scale and frequency that is
S POYRY

109002841 -001-0000-E-1500

48

proportionate to the scale, intensity and risk of management activities,
and is sufficient for the purpose of deciding the necessary conservation
measures, and for detecting and monitoring possible negative impacts of
those activities.

6.2 Prior to the start of site-disturbing activities, The Organization shall
identify and assess the scale, intensity and risk of potential impacts of
management activities on the identified environmental values.

6.3 The Organization shall identify and implement effective actions to
prevent negative impacts of management activities on the environmental
values, and to mitigate and repair those that occur, proportionate to the
scale, intensity and risk of these impacts.

6.4 The Organization shall protect rare species and threatened species
and their habitats in the Management Unit through conservation zones,
protection areas, connectivity and/or (where necessary) other direct
measures for their survival and viability. These measures shall be
proportionate to the scale, intensity and risk of management activities
and to the conservation status and ecological requirements of the rare
and threatened species. The Organization shall take into account the
geographic range and ecological requirements of rare and threatened
species beyond the boundary of the Management Unit, when
determining the measures to be taken inside the Management Unit.

6.5 The Organization shall identify and protect representative sample
areas of native ecosystems and/or restore them to more natural
conditions. Where representative sample areas do not exist or are
insufficient, The Organization shall restore a proportion of the
Management Unit to more natural conditions. The size of the areas and
the measures taken for their protection or restoration, including within
plantations, shall be proportionate to the conservation status and value
of the ecosystems at the landscape level, and the scale, intensity and risk
of management activities.

6.6 The Organization shall effectively maintain the continued existence
of naturally occurring native species and genotypes, and prevent losses
of biological diversity, especially through habitat management in the
Management Unit. The Organization shall demonstrate that effective
measures are in place to manage and control hunting, fishing, trapping
and collecting.

6.7 The Organization shall protect or restore natural water courses, water
bodies, riparian zones and their connectivity. The Organization shall
avoid negative impacts on water quality and quantity and mitigate and
remedy those that occur.

6.8 The Organization shall manage the landscape in the Management
Unit to maintain and/or restore a varying mosaic of species, sizes, ages,
spatial scales and regeneration cycles appropriate for the landscape
values in that region, and for enhancing environmental and economic
resilience.
S POYRY

109002841 -001-0000-E-1500

49

6.9 The Organization shall not convert natural forest to plantations, nor
natural forests or plantations on sites directly converted from natural
forest to non-forest land use, except when the conversion:

a. affects a very limited portion of the area of the Management
Unit, and

b. will produce clear, substantial, additional, secure long-term
conservation benefits in the Management Unit, and

c. does not damage or threaten High Conservation Values, nor any
sites or resources necessary to maintain or enhance those High
Conservation Values.

6.10 Management Units containing plantations that were established on
areas converted from natural forest after November 1994 shall not
qualify for certification, except where:

a. clear and sufficient evidence is provided that The Organization
was not directly or indirectly responsible for the conversion, or

b. the conversion affected a very limited portion of the area of the
Management Unit and is producing clear, substantial, additional,
secure long term conservation benefits in the Management Unit.

Principle 7 - Management planning: The Organization shall have a management
plan consistent with its policies and objectives and proportionate to scale,
intensity and risks of its management activities.

The management plan shall be implemented and kept up to date based on
monitoring information in order to promote adaptive management. The
associated planning and procedural documentation shall be sufficient to guide
staff, inform affected stakeholders and interested stakeholders and to justify
management decisions.

7.1 The Organization shall, proportionate to scale, intensity and risk of
its management activities, set policies (visions and values) and
objectives for management, which environmentally appropriate, socially
beneficial, and economically viable. Summaries of these policies and
objectives shall be incorporated into the management plan, and
publicized.
7.2 The Organization shall have and implement a management plan for

the Management Unit which is fully consistent with the policies and
objectives as established according to Criterion 7.1.

The management plan shall describe the natural resources that exist in
the Management Unit and explain how the plan will meet the FSC
certification requirements. The management plan shall cover forest
management planning and social management planning proportionate to
scale, intensity and risk of the planned activities.

7.3 The management plan shall include verifiable targets by which
progress towards each of the prescribed management objectives can be
assessed.

74 The Organization shall update and revise periodically the
management planning and procedural documentation to incorporate the
S POYRY

109002841 -001-0000-E-1500

50

results of monitoring and evaluation, stakeholder engagement or new
scientific and technical information, as well as to respond to changing
environmental, social and economic circumstances.

7.5 The Organization shall make publicly available a summary of the
management plan free of charge. Excluding confidential information,
other relevant components of the management plan shall be made
available to affected stakeholders on request, and at cost of reproduction
and handling.

7.6 The Organization shall, proportionate to scale, intensity and risk of
management activities, proactively and transparently engage affected
stakeholders in its management planning and monitoring processes, and
shall engage interested stakeholders on request.

Principle 8 - Monitoring and assessment: The Organization shall demonstrate
that progress towards achieving the management objectives, the impacts of
management activities and the condition of the Management Unit, are monitored
and evaluated proportionate to the scale, intensity and risk of management
activities, in order to implement adaptive management.

Principle 9 - High conservation values: The Organization shall maintain and/or
enhance the high conservation values in the Management Unit through applying
the precautionary approach.

Principle 10 - Implementation of management activities: Management activities
conducted by or for the Organization for the Management Unit shall be selected
and implemented consistent with the Organization’s economic, environmental
and social policies and objectives, and in compliance with the Principles and
Criteria collectively

FSC also has a certificate of Controlled Wood. This standard specifies basic
requirements applicable at the forest management unit (FMU) level for forest
management enterprises to demonstrate to a company or third party certification body
that wood supplied is controlled.

It allows forest management projects to provide evidence that the wood they supply has
been controlled to avoid wood that is illegally harvested, harvested in violation of
traditional and civil rights, harvested in forest management units in which high
conservation values are threatened by management activities, harvested in areas in
which forests are being converted to plantations or nonforest use or harvested from

forests

in which genetically modified tress are planted:

1.4. The Forest Management Enterprise shall include the following information
on all invoices issued for sales of FSC Controlled Wood products:

the name and address of the buyer;

a
b. the date on which the invoice was issued;

c. description of the product;
d. the quantity of the products sold;

reference to the product’s batch and/or to related shipping documentation,
f. sufficient to link the invoice to the goods received by the customer;

g. the certification code issued by an FSC accredited Certification Body.
S POYRY 109002841 -001-0000-E-1500

51

1.5. Invoices and shipping documents for sale of controlled wood shall always
include the claim “FSC Controlled Wood”. Where sale or transport documents
cover a consignment of both controlled and uncontrolled wood it shall specify
which products are sold or transported as “FSC Controlled Wood”.

— 1.6. The Forest Management Enterprise shall ensure that claims in relation to
FSC Controlled Wood meet the requirements specified in appendix 3 of this
standard.

— 2.1. The Forest Management Enterprise shall specify the Forest Management
Units (FMUs) under its management.

— 2.2. The Forest Management Enterprise shall specify the FMUs to be included
in the scope of evaluation for compliance with this standard.

— 2.3. Any FMU under the control of the Forest Management Enterprise is not
included in the scope of evaluation for compliance with this standard, then the
Forest Management Enterprise shall implement a tracking system to ensure
wood from FMUs included in the scope of the standard to be reliably identified
as such.

The HCS Approach Toolkit

Tropical natural forests hold large stores of carbon and biodiversity, and are critical for
millions of indigenous and local peoples who depend on forests for their livelihoods.
However, this carbon is released and biodiversity is lost when these forests are cleared
— otherwise known as deforestation. The High Carbon Stock (HCS) Approach is a
methodology that distinguishes forest areas for protection from degraded lands with low
carbon and biodiversity values that may be developed. The methodology was developed
with the aim to ensure a practical, transparent, robust, and scientifically credible
approach that is widely accepted to implement commitments to halt deforestation in the
tropics, while ensuring the rights and livelihoods of local peoples are respected.

The amount of carbon and biodiversity stored within an area of land varies according to
the type of vegetative cover. The HCS Approach stratifies the vegetation in an area of
land into six different classes using analyses of satellite data and ground survey
measurements. These six classes are: High Density Forest, Medium Density Forest,
Low Density Forest, Young Regenerating Forest, Scrub, and Cleared/ Open Land. The
first four classes are considered potential High Carbon Stock forests.

The HCS Approach is a breakthrough for plantation companies and manufacturers who
are committed to breaking the link between deforestation and land development in their
operations and supply chains. The approach represents the first practical methodology
that has been tested and developed in active concessions in Asia and Africa with input
from a variety of stakeholders. It is a relatively simple tool that plantation companies
can use for new developments while ensuring that forests are protected from conversion.

PARACEL’s forest project plans to use only pastureland as plantations and the wooded
areas will be retained and protected.
9 POYRY 109002841 -001-0000:

-E-1500

52

Voluntary Principles on Security and Human Rights Security and Human Rights

The Voluntary Principles on Security and Human Rights were created in 2000 w!
governments of the United States and the United Kingdom, companies, and
engaged in a dialogue about security and human rights. Although originally dev

en the
NGOs
eloped

for the extractive and energy sector, the principles are implemented by a variety of

industries.

While the duty to protect human rights rests with governments, businesses

ave a

responsibili

ity to avoid harming people and to address adverse impacts with which they

are involved. Companies often operate in complex environments with little guidance on

the groun

on how to observe their human rights responsibilities. The Voluntary

Principles helps companies understand the environment they are operating in, identify

security-re

ated human rights risks, and take meaningful steps to address them.

Through dialogue and a collective effort, the participants have developed a set of
voluntary principles that fall into three components:

— Ris

Assessment: The ability to assess risks in a Company’s operating

environment and impact to local communities is critical. The quality of risk
assessment depends on the assembling of updated, credible information from a
range of perspectives — governments, security firms, other companies,

mu

tilateral institutions, and civil society. Some of the factors that should be

considered are:

Y Identification of risks associated with political, economic, civil or social
factors.

Y Potential for violence.

Y Human rights records of public security forces, paramilitaries, law
enforcement, and private security.

Y Local prosecuting authority and judiciary’s capacity to ensure
accountability.

Y Conflict analysis with identification of the root causes of conflicts and
level of adherence to human rights standards.

v Risks associated with the transfer of lethal and non-lethal equipment to
security providers.

— Interactions Between Companies and Public Security: Although governments

hav

e the primary role of maintaining law and order, companies have an interest

in ensuring that actions taken by public security providers are consistent with

the

protection of human rights. Some of the principles that guide relationships

between companies and public security providers are:

¥ Companies should consult with governments and communities about the
impact of their security arrangements.

v The type of forces deployed should be proportional to the threat.

Y Individuals implicated in human rights abuses should not provide
security services.

Y Force is used only when necessary.
S POYRY

v
v

109002841 -001-0000-E-1500

53

Companies should hold frequent meetings with public security and other
stakeholders.

Companies should provide human rights training.
Allegations of human rights abuses should be reported.

Information used for allegations of human rights abuses should be
credible.

— Interactions Between Companies and Private Security: The following represents
some of the principles to guide private security conduct.

v

Private security should act consistently with the law and international
guidelines. They should have policies regarding appropriate conduct and
the use of force.

Allegations of human rights abuses should be investigated and
monitored.

Only preventative and defensive services should be provided.

Individuals implicated in human rights abuses should not provide
security services.

Private security should investigate and report incidents where physical
force is used.

Companies should include the Voluntary Principles in their contract
agreements with private security providers and ensure personnel is
trained.

Companies should seek to employ private security providers from the
local population.

Companies should exchange information with other stakeholders about
abuses committed by private security

UN Guiding Principles on Business and Human Rights - UNGPs

These Guiding Principles are grounded in recognition of:

a) States’ existing obligations to respect, protect and fulfil human rights and
fundamental freedoms;

b) The role of business enterprises as specialized organs of society performing
specialized functions, required to comply with all applicable laws and to respect
human rights;

c) The need for rights and obligations to be matched to appropriate and effective
remedies when breached.

These Guiding Principles apply to all States and to all business enterprises, both
transnational and others, regardless of their size, sector, location, ownership and

structure.

The UN Framework also addresses the human rights responsibilities of businesses.
Business enterprises have the responsibility to respect human rights wherever they
operate and whatever their size or industry. This responsibility means companies must
know their actual or potential impacts, prevent and mitigate abuses, and address adverse
S POYRY 109002841 -001-0000-E-1500

54

impacts with which they are involved. In other words, companies must know—and
show—that they respect human rights in all their operations.

The Guiding Principles contain three chapters, or pillars: protect, respect and remedy.
Each defines concrete, actionable steps for governments and companies to meet their
respective duties and responsibilities to prevent human rights abuses in company
operations and provide remedies if such abuses take place.

— The State duty to protect human rights: States must protect against human rights
abuse within their territory and/or jurisdiction by third parties, including
business enterprises. This requires taking appropriate steps to prevent,
investigate, punish and redress such abuse through effective policies, legislation,
regulations and adjudication.

States should set out clearly the expectation that all business enterprises
domiciled in their territory and/or jurisdiction respect human rights throughout
their operations.

— The corporate responsibility to respect human rights: Business enterprises
should respect human rights. This means that they should avoid infringing on
the human rights of others and should address adverse human rights impacts
with which they are involved.

The responsibility of business enterprises to respect human rights refers to
internationally recognized human rights — understood, at a minimum, as those
expressed in the International Bill of Human Rights and the principles
concerning fundamental rights set out in the International Labour Organization’s
Declaration on Fundamental Principles and Rights at Work.

The responsibility to respect human rights requires that business enterprises:

a) Avoid causing or contributing to adverse human rights impacts through
their own activities, and address such impacts when they occur;

b) Seek to prevent or mitigate adverse human rights impacts that are directly
linked to their operations, products or services by their business
relationships, even if they have not contributed to those impacts.

The responsibility of business enterprises to respect human rights applies to all
enterprises regardless of their size, sector, operational context, ownership an
structure. Nevertheless, the scale and complexity of the means through which
enterprises meet that responsibility may vary according to these factors and with
the severity of the enterprise’s adverse human rights impacts.

In order to meet their responsibility to respect human rights, business enterprises
should have in place policies and processes appropriate to their size an
circumstances, including:

a) A policy commitment to meet their responsibility to respect human
rights;

b) A human rights due diligence process to identify, prevent, mitigate an
account for how they address their impacts on human rights;

c) Processes to enable the remediation of any adverse human rights impacts
they cause or to which they contribute.
S POYRY 109002841 -001-0000-E-1500

2.23

55

— Access to remedy: As part of their duty to protect against business-related
human rights abuse, States must take appropriate steps to ensure, through
judicial, administrative, legislative or other appropriate means, that when such
abuses occur within their territory and/or jurisdiction those affected have access
to effective remedy.

Detailed International Lender Standards
International Finance Corporation — IFC

IFC's Environmental and Social Performance Standards define IFC clients'
responsibilities for managing their environmental and social risks.

The 2012 edition of IFC's Sustainability Framework, which includes the Performance
Standards, applies to all investment and advisory clients whose projects go through
IFC's initial credit review process after January 1, 2012.

IFC uses the Sustainability Framework along with other strategies, policies, and
initiatives to direct the business activities of the Corporation in order to achieve its
overall development objectives. The Performance Standards may also be applied by
other financial institutions.

2. Together, the eight Performance Standards establish standards that the client is to
meet throughout the life of an investment by IFC:

— Performance Standard 1: Assessment and Management of Environmental an
Social Risks and Impacts: underscores the importance of managing
environmental and social performance throughout the life of a project. An
effective Environmental and Social Management System (ESMS) is a dynamic
and continuous process initiated and supported by management, and involves
engagement between the client, its workers, local communities directly affecte
by the project (the Affected Communities) and, where appropriate, other
stakeholders. Drawing on the elements of the established business management
process of “plan, do, check, and act,” the ESMS entails a methodological
approach to managing environmental and social risks and impacts in a structure
way on an ongoing basis. A good ESMS appropriate to the nature and scale of
the project promotes sound and sustainable environmental and_ social
performance, and can lead to improved financial, social, and environmental!
outcomes

— Performance Standard 2: Labor and Working Conditions: recognizes that the
pursuit of economic growth through employment creation and income
generation should be accompanied by protection of the fundamental rights of
workers. For any business, the workforce is a valuable asset, and a soun
worker-management relationship is a key ingredient in the sustainability of a
company. Failure to establish and foster a sound worker-management
relationship can undermine worker commitment and retention, and can
jeopardize a project. Conversely, through a constructive worker-management
relationship, and by treating the workers fairly and providing them with safe and
healthy working conditions, clients may create tangible benefits, such as
enhancement of the efficiency and productivity of their operations.

— Performance Standard 3: Resource Efficiency and Pollution Prevention:
recognizes that increased economic activity and urbanization often generate
S POYRY 109002841 -001-0000-E-1500

56

increased levels of pollution to air, water, and land, and consume finite resources
in a manner that may threaten people and the environment at the local, regional,
and global levels. There is also a growing global consensus that the current and
projected atmospheric concentration of greenhouse gases (GHG) threatens the
public health and welfare of current and future generations. At the same time,
more efficient and effective resource use and pollution prevention and GHG
emission avoidance and mitigation technologies and practices have become
more accessible and achievable in virtually all parts of the world. These are often
implemented through continuous improvement methodologies similar to those
used to enhance quality or productivity, which are generally well known to most
industrial, agricultural, and service sector companies.

— Performance Standard 4: Community Health, Safety, and Security Performance:
recognizes that project activities, equipment, and infrastructure can increase
community exposure to risks and impacts. In addition, communities that are
already subjected to impacts from climate change may also experience an
acceleration and/or intensification of impacts due to project activities. While
acknowledging the public authorities’ role in promoting the health, safety, and
security of the public, this Performance Standard addresses the client’s
responsibility to avoid or minimize the risks and impacts to community health,
safety, and security that may arise from project related-activities, with particular
attention to vulnerable groups.

— Standard 5: Land Acquisition and Involuntary Resettlement Performance:
recognizes that project-related land acquisition and restrictions on land use can
have adverse impacts on communities and persons that use this land. Involuntary
resettlement refers both to physical displacement (relocation or loss of shelter)
and to economic displacement (loss of assets or access to assets that leads to loss
of income sources or other means of livelihood) as a result of project-related
land acquisition and/or restrictions on land use. Resettlement is considered
involuntary when affected persons or communities do not have the right to
refuse land acquisition or restrictions on land use that result in physical or
economic displacement. This occurs in cases of (i) lawful expropriation or
temporary or permanent restrictions on land use and (ii) negotiated settlements
in which the buyer can resort to expropriation or impose legal restrictions on
land use if negotiations with the seller fail.

— Standard 6: Biodiversity Conservation and Sustainable Management of Living
Natural Resources: recognizes that protecting and conserving biodiversity,
maintaining ecosystem services, and sustainably managing living natural
resources are fundamental to sustainable development. The requirements set out
in this Performance Standard have been guided by the Convention on Biological
Diversity, which defines biodiversity as “the variability among living organisms
from all sources including, inter alia, terrestrial, marine and other aquatic
ecosystems and the ecological complexes of which they are a part; this includes
diversity within species, between species, and of ecosystems.”

— Performance Standard 7: Indigenous Peoples: recognizes that Indigenous
Peoples, as social groups with identities that are distinct from mainstream
groups in national societies, are often among the most marginalized and
vulnerable segments of the population. In many cases, their economic, social,
and legal status limits their capacity to defend their rights to, and interests in,
S POYRY 109002841 -001-0000-E-1500

57

lands and natural and cultural resources, and may restrict their ability to
participate in and benefit from development. Indigenous Peoples are particularly
vulnerable if their lands and resources are transformed, encroached upon, or
significantly degraded. Their languages, cultures, religions, spiritual beliefs, and
institutions may also come under threat. As a consequence, Indigenous Peoples
may be more vulnerable to the adverse impacts associated with project
development than non-indigenous communities. This vulnerability may include
loss of identity, culture, and natural resource-based livelihoods, as well as
exposure to impoverishment and diseases.

— Performance Standard 8: Cultural Heritage: recognizes the importance of
cultural heritage for current and future generations. Consistent with the
Convention Concerning the Protection of the World Cultural and Natural
Heritage, this Performance Standard aims to ensure that clients protect cultural
heritage in the course of their project activities. In addition, the requirements of
this Performance Standard on a project’s use of cultural heritage are based in
part on standards set by the Convention on Biological Diversity.

Addressing Gender-Based Violence and Harassment: Emer ging Good Practice for
the Private Sector, EBRD, CDC, IFC

Jointly commissioned by IFC, the European Bank for Reconstruction and Development
(EBRD), and CDC Group, Addressing Gender-Based Violence and Harassment:
Emerging Good Practice for the Private Sector outlines emerging practices in
addressing gender-based violence and harassment (GBVH) in operations and
investments. These practices are drawn from recent experience in the private sector, as
well as a larger body of work from the non-profit sector. The guidance provides an
opportunity to engage with stakeholders to refine practices as those in the private sector
collectively gain implementation experience.

The negative impacts of GBVH on both individual health and wellbeing and businesses
can be severe. For companies and investors, GBVH can pose a range of risks, including
costly litigation, loss of profits and damaged reputation.

The following principles need to underpin all efforts to assess, prevent, respond to and
monitor GBVH.

— Survivor-centered: Prioritize the rights and needs of people who have
experienced GBVH and listen to their wishes.

— Safe: Protect people who experience, witness or report GBVH, as well as those
who seek to address it.

— Context-specific: Base all actions on a solid understanding of the local legal and
social context.

— Collaborative: Work with internal and external stakeholders to identify ris
prevent GBVH and respond to reports.

S,

— Inclusive: Address the heightened risk of GBVH for certain groups and provide
access to independent, objective and nonjudgmental spaces to discuss concerns.

— Integrated: Address GBVH as part of an organization’s existing processes and
management systems.
S POYRY 109002841 -001-0000-E-1500

58

— Non-discriminatory: Locate efforts to address GBVH as part of wider
approaches to promote inclusive, diverse and effective businesses.

— Well-informed: Draw on expertise, including from GBVH, child protection and
legal experts when needed, to help inform approaches and support responses.

It is important that companies and investors recognize that the stakes can be extremely
high or even life-threatening for those who speak out against GBVH. Continuous
thought, care and sensitivity are needed.

Investors and companies can take action to prevent GBVH and to be ready to respond
to reports. It is often easier and more effective to integrate measures into existing
systems by:

— strengthening leadership and company culture, so that GBVH risks are
understood, clear and consistent messages are communicated, necessary
partnerships are developed, inclusive organizational structures are developed,
and adequate resources are invested

— developing and communicating policies and codes of conduct that define
GBVH, set out prevention and response measures and outline behaviors that are
not tolerated, with clear links to sanctions and disciplinary procedures

— establishing grievance mechanisms and investigation procedures that enable
GBVH to be reported in a safe and confidential way, with effective channels at
project level and for workers, service users and communities

— strengthening recruitment and performance assessments so that they address
GBVH risks and enable fair and transparent decision-making on hiring,
promotions and performance-related pay

— delivering training and awareness raising, both internally among workers and
externally among communities and service users, providing essential
information and enhanced training for those with specific responsibilities for
GBVH prevention and response

— working with contractors and suppliers to address GBVH through procurement
processes, contract selection and negotiation and regular engagement along the
supply chain

— improving the physical design of worksites and service delivery locations, with
safety assessments to identify potential GBVH hotspots for workers, service
users and community members.

IFC’s Workers' Accommodation: Processes and Standards

This guidance note addresses the processes and standards that should be applied to the
provision of workers’ accommodation in relation to projects funded by the European
Bank for Reconstruction and Development (EBRD) or IFC. Applying appropriate
standards to the construction and operation of worker housing falls within the
performance requirements on labor issues expected of clients by both organizations.

There is a range of different types of workers’ accommodation that may be required by
various projects and at different stages within projects, including temporary exploration
camps, construction camps and permanent dormitories. Specific issues arise in relation
to each of these.
S POYRY 109002841 -001-0000-E-1500

59

The key standards that need to be taken into consideration, as a baseline, are those
contained in national/local regulations. Although it is quite unusual to find regulations
specifically covering workers’ accommodation, there may well be general construction
standards which will be relevant. These may include the following standards:

— Building construction: for example, quality of material, construction methods,
resistance to earthquakes.

— Housing and public housing: in some countries regulations for housing and
public housing contain requirements on issues such as the basic amenities, and
standards of repair.

— General health, safety and security: requirements on health and safety are often
an important part of building standards and might include provisions on
occupation density, minimal air volumes, ventilation, the quality of the flooring
(slip-resistant) or security against intrusion.

— Fire safety: requirements on fire safety are common and are likely to apply to
housing facilities of any type. This can include provision on fire extinguishers,
fire alarms, number and size of staircases and emergency exits, restrictions on
the use of certain building materials.

— Electricity, plumbing, water and sanitation: national design and construction
standards often include very detailed provisions on electricity or plumbing
fixtures/fittings, water and sanitation connection/ equipment.

IFC Environmental, Health, and Safety Guidelines for Perennial Crop Production

The Environmental, Health, and Safety (EHS) Guidelines are technical reference
documents with general and industry-specific examples of Good International Industry
Practice (GIIP). When one or more members of the World Bank Group are involved in
a project, these EHS Guidelines are applied as required by their respective policies and
standards.

The EHS Guidelines contain the performance levels and measures that are generally
considered to be achievable in plantations by existing technology at reasonable costs.
Application of the EHS Guidelines to existing farming and forestry systems may
involve the establishment of site-specific targets, with an appropriate timetable for
achieving them.

The applicability of the EHS Guidelines should be tailored to the hazards and risks
established for each project on the basis of the results of an environmental assessment
in which site-specific variables— such as host country context, assimilative capacity of
the environment, and other project factors—are taken into account.

Environmental issues in plantation crop production primarily include the following:
— Soil Conservation and Management
— Nutrient Management
— Crop Residue and Solid Waste Management
— Water Management

— Pest Management
S POYRY 109002841 -001-0000-E-1500

60

— Use and Management of Pesticides

— Fertilizers

— Biodiversity and Ecosystems

— Genetically Modified Crops (GM Crops)
— Energy Use

— Air Quality

— Greenhouse Gas (GHG) Emissions

IFC Environmental, Health, and Safety Guidelines for Forest Harvesting
Operations

The Environmental, Health, and Safety (EHS) Guidelines are technical reference
documents with general and industry specific examples of Good International Industry
Practice (GIIP). These industry sector EHS guidelines are designed to be used together
with the General EHS Guidelines document, which provides guidance to users on
common EHS issues potentially applicable to all industry sectors.

The EHS Guidelines for Forest Harvesting Operations include information relevant to
the management of both plantation and natural forests, in temperate, boreal and tropical
zones.

Market demands that forest products originate from sustainably managed natural and
plantation forest operations have resulted in the creation of specific forest certification
systems to demonstrate that internationally-acceptable standards of forest management
are met.

These systems generally have formal standards, based on internationally-acceptable
principles and criteria for sustainable forest management, and usually include the
following:

— Compliance with relevant law;

— Respect for any customary land tenure and use rights of indigenous peoples
respect for the rights of workers, and compliance with occupational health and
safety measures;

— Measures for community and stakeholder engagement

— Conservation of biodiversity and protection of critical habitat;

— Maintenance of environmentally-sound multiple benefits from the forest;
— Prevention or minimization of adverse environmental and social impacts;
— Effective forest management planning;

— Active monitoring and assessment of relevant forest management areas.

Forest sector enterprises may be encouraged or required by regulatory bodies or
financial institutions, to obtain such certification as a condition of operation, and such
certification is also increasingly being viewed as necessary for access to international
or national markets.

Environmental issues in forest harvesting operations primarily include the following:
S POYRY 109002841 -001-0000-E-1500

61

— Habitat alteration and loss of biodiversity
— Water quality

— Soil productivity

— Hazardous materials management

— Visual impact

IDB Invest Environmental and Social Sustainability Policy

IDB Invest, the private sector institution of the Inter-American Development Bank
(IDB) Group, is a multilateral development bank committed to supporting the private
sector in Latin America and the Caribbean. It finances sustainable enterprises and
projects to achieve financial results that maximize economic, social and environmental
development for the region.

In addition to the policies approved by the IDB Invest Board, the Sustainability Policy
requires clients to apply the IFC Performance Standards and the World Bank Group’s
EHS Guidelines. The Sustainability Policy highlights IDB Invest commitments in
several areas, both environmental and social. Topics that are given increased emphasis
include disaster risk management, human rights, stakeholder engagement, gender and
diversity, and reprisals.

DFC’s Environmental and Social Policies and Procedures - ESPP

USS. International Development Finance Corporation (DFC) is America’s development
bank. DFC partners with the private sector to finance solutions to the most critical
challenges facing the developing world today. DFC invests across sectors including
energy, healthcare, critical infrastructure, and technology projects. DFC also provides
financing for small businesses and women entrepreneurs in order to create jobs in
emerging markets. DFC investments adhere to high standards and respect the
environment, human rights, and worker rights.

The guiding environmental and social policies and procedures are based in large part on
environmental and social impact assessment procedures applied by organizations such
as the World Bank Group, the European Bank for Reconstruction and Development, the
Inter-American Development Bank, and the U.S. Export Import Bank, among others.

DFC’s business lines work closely with the Office of Development Policy to determine
a project’s eligibility for DFC support. Each potential project is subject to a full policy
review. Thorough, accurate, and complete information in the application an
supplemental materials, such as a business plan, help expedite DFC’s project review.

All projects and Subprojects are categorized as Category A, B, C or D based on
environmental and social factors. PARACEL’s forest project is classified in Category
A that are projects that may have significant adverse environmental and/or socia
impacts that are irreversible, sensitive, diverse, or unprecedented in the absence of
adequate mitigation measures. Category A projects are considered high risk.

Companies must meet the requirements of the IFC’s Performance Standards. Include
within this requirement are the risk and impact identification requirements of
Performance Standard 2, which requires (1) Identification of all relevant environmental!
and social risks of the Project including issues identified in Performance Standards

109002841 -001-0000-E-1500

S POYRY

62

through 8; (2) Identification of all factors that define the Project’s Area of Influence;

and (3) Identification of groups and communities that may
affected by the Project (i.e., Project Affected People),
communities that may be differentially or disproportionately

e directly or indirectly
including groups and
affected by the project

because of their disadvantaged or vulnerable status. The process of identifying risks,
impacts, Area of Influence and Project Affected People shall be adequate, accurate,
objective and appropriate to the severity of Project risks and significance of Project
impacts.
All projects involving timber extraction from Natural Forests, including all boreal,
temperate, and plantation Forests must be, and remain, certified by an independent non-
governmental organization.

Certifiers must be accredited by an international accreditation body (such as the Forest
Stewardship Council that can hold the certifier accountable to a common set of
environmental and social principles and procedural protocols, including periodic review
and re-accreditation. The purpose of certification is to demonstrate that timber
extraction activities are managed sustainably.

Any forest product labeling associated with a certified Forest must be guaranteed by a
credible independent certification body that connects the labeled product to its certified
forest- of-origin.

Equator Principles

As financiers and advisors, Equator Principles Financial Institutions (EPFIs) work in
partnership with its clients to identify , assess and manage environmental and social risks
and impacts in a structured way, and on an ongoing basis. Such collaboration promotes
sustainable environmental and social performance and can lead to improved financial,
environmental and social outcomes.

The Equator Principles are intended to serve as a common baseline and framework for
financial institutions to identify, assess and manage environmental and social risks
when financing Projects.

The Equator Principles apply globally and to all industry sectors. The principles are:

Principle 1: Review and Categorization: When a Project is proposed for
financing, the EPFI will, as part of its internal environmental and social review
and due diligence, categorize the Project based on the magnitude of potential
environmental and social risks and impacts, including those related to Human
Rights, climate change, and biodiversity. Such categorization is based on the
International Finance Corporation’s (IFC) environmental and __ social
categorization process. This categorization is the same of DFC’s Environmental
and Social Policies and Procedures - ESPP and PARACELS’s forest project is
classified as Category A.

Principle 2: Environmental and Social Assessment: The EPFI will require the
client to conduct an appropriate Assessment process to address, to the EPFI’s
satisfaction, the relevant environmental and social risks and scale of impacts of
the proposed Project. The Assessment Documentation should propose measures
to minimize, mitigate, and where residual impacts remain, to
compensate/offset/remedy for risks and impacts to Workers, Affected
S POYRY 109002841 -001-0000-E-1500

63

Communities, and the environment, in a manner relevant and appropriate to the
nature and scale of the proposed Project.

— Principle 3: Applicable Environmental and Social Standards: The Assessment
process should, in the first instance, address compliance with relevant host
country laws, regulations and permits that pertain to environmental and social
issues.

— Principle 4: Environmental and Social Management System and Equator
Principles Action Plan: For all Category A and Category B Projects the EPFI
will require the client to develop and / or maintain an Environmental and Social
Management System (ESMS).

— Principle 5: Stakeholder Engagement: For all Category A and Category B
Projects the EPFI will require the client to demonstrate effective Stakeholder
Engagement, as an ongoing process in a structured and culturally appropriate
manner, with Affected Communities, Workers and, where relevant, Other
Stakeholders.

— Principle 6: Grievance Mechanism: For all Category A the EPFI will require the
client, as part of the ESMS, to establish effective grievance mechanisms which
are designed for use by Affected Communities and Workers, as appropriate, to
receive and facilitate resolution of concerns and grievances about the Project’s
environmental and social performance.

— Principle 7: Independent Review: For all Category A an Independent
Environmental and Social Consultant, will carry out an Independent Review of
the Assessment process including the ESMPs, the ESMS, and the Stakeholder
Engagement process documentation in order to assist the EPFI’s due diligence
and determination of Equator Principles compliance. The Independent
Environmental and Social Consultant will also propose or opine on a suitable
EPAP capable of bringing the Project into compliance with the Equator
Principles, or indicate where there is a justified deviation from the applicable
standards. The Independent Environmental and Social Consultant must be able
to demonstrate expertise in evaluating the types of environmental and social
risks and impacts relevant to the Project.

— Principle 8: Covenants: For all Projects, where a client is not in compliance with
its environmental and social covenants, the EPFI will work with the client on
remedial actions to bring the Project back into compliance. If the client fails to
re-establish compliance within an agreed grace period, the EPFI reserves the
right to exercise remedies, including calling an event of default, as considered
appropriate.

— Principle 9: Independent Monitoring and Reporting: For all Category A in order
to assess Project compliance with the Equator Principles after Financial Close
and over the life of the loan, the EPFI will require independent monitoring and
reporting. Monitoring and reporting should be provided by an Independent
Environmental and Social Consultant.

— Principle 10: Reporting and Transparency: For all Category A:

Y The client will ensure that, at a minimum, a summary of the ESIA is
accessible and available online and that it includes a summary of Human
Rights and climate change risks and impacts when relevant.

S POYRY

3.1

109002841 -001-0000-E-1500

64

v The client will report publicly, on an annual basis, GHG emission levels
(combined Scope | and Scope 2 Emissions, and, if appropriate, the GHG
efficiency ratiol2) during the operational phase for Projects emitting
over 100,000 tonnes of CO equivalent annually.

v The EPFI will encourage the client to share commercially non-sensitive
Project-specific biodiversity data with the Global Biodiversity
Information Facility!13 (GBIF) and relevant national and global data

repositories,
accessed and

using formats and conditions to enable such data to be
re-used in future decisions and research applications.

DESCRIPTION OF PROJECT

Plantation Operations and

Locations

PARACEL will acquire an area of approximately 190 thousand ha. The properties are

reportedly on average 47%

of Quite Natural Area (i.e. non-plantable) and 53 % of

Modified Area (i.e. potentially plantable). Reportedly, that mainly pasturelands will be
used as plantations, and the native forest and riparian areas will be retained and
protected, which will amount to roughly 90 thousand hectares of conservation areas.

The PARACEL plantations range between 30 km and 150 km from the mill site.

The main purpose of these

lantations is to provide wood to the pulp mill which is

schedule to start operating in 2023.

The areas to be acquired by

PARACEL will be managed by them and that are covered

by this study are divided in 19 properties and are located on the regions of Concepcién
and Amambay, as per following figure and table.

Concepcion

Wrorqueta

Figure 1 — Location of Forest Properties. Source: Google Earth, 2021.
S POYRY 109002841 -001-0000-E-1500

3.2

65

Table | — Forest Properties
Abbrev. | Properties Department District Sth
CR Cristo Rey Concepcién Loreto 6.747
GA Gavilan Concepcién Sgto. José Félix Lépez 6.722
HE Hermosa Concepcién Sgto. José Félix Lépez 14.978
IA Isla Alta Concepcién Concepcién 556
LB La Blanca Concepcién Concepcién 5.632
LP La Paraguaya | Concepcién Sgto. José Félix Lépez 4.221
MC Machuca Cué | Concepcidn Sgto. José Félix Lépez 1.720
MN Mandijti Concepcién Concepcién 4.074
RZ Rancho Z Concepcién Concepcién 19.345
RO Ronaldo Concepcién Sgto. José Félix Lépez 711
SL San Liberato | Concepcién Sgto. José Félix Lépez 18.502
ST Santa Teresa Amambay Bella Vista 31.453
SI Silva Concepcién Concepcién 1.210
Nie) Soledad Concepcién Sgto. José Félix Lépez 10.115
TM. Trementina Concepcién | Sgto. José Félix Lépez-Concepcién 17.095
vs Villa Sana Concepcién | Sgto. José Félix Lépez-Concepcién 17.179
WI Willer Concepcién Sgto. José Félix Lépez 412
ZM Zanja Moroti | Concepcién Sgto. José Félix Lépez 11.213
ZA Zapallo Amambay Bella Vista 12.889
TOTAL 184.774

Source: PARACEL, 2021.

History and status of the acquisition of the 20 estancias

Paracel’s journey began with two companies, independent of each other, located on
different continents, but sharing the same vision: to have a positive impact on society
and to encourage an increase in demand for biodegradable products.

The Zapag group is a Paraguayan leader in the import and distribution of fuel. Always
attentive to global and regional trends, the group saw an opportunity in the growth of
products derived from pulp and decided to acquire land that was destined for forestation.
The choice of these lands was made considering factors such as degraded land, soil
suitability and good conditions for biological growth, logistics; and the possibility of
providing work to thousands of people in the region.

Meanwhile, Girindus Investments is a group of companies based in Sweden, which has
extensive experience in the research and development of the pulp business throughout
its production chain: from sustainable forestation to producing pulp. In the search to
expand the business in a competitive environment, Girindus was interested in
participating in the development of a new project that met all criteria for a state-of-the
art sustainable pulp mill.

In this way, the combination of the vision of Zapag group and Girindus led to the
creation of Paracel, a company that aims to build a world-class pulp mill in the
Concepcién region of Paraguay, through compliance with the highest sustainability
standards and one of the most efficient logistics for regional and global markets.
S POYRY 109002841 -001-0000-E-1500

33

34

34.1

66

Therefore, Paracel project was born with already some forest lands acquired. After that
Paracel acquired some plantations areas from a company named EUCATEC S.A. In
total 20 estancias were acquired, being 19 for eucalyptus plantation and 1 for the pulp
mill site.

It should be noted that within Forestry Master Plan, Paracel counts with the land module
which aims to allow the control of land acquisitions and leases made by the company.
This includes stakeholders (broker, attorney, buyer, and sellers), payment control made
individually for each of the sellers or lessees, and the control of the properties purchased
or leased in each acquisition always prioritizing none people displacement.

Nurseries

PARACEL will contract nursery services to local producers, attending to the
requirements of quality and technology in partnership with private nurseries. The
PARACEL nursery project will be contracted in 2022. Currently, 100% of the seedlings
used in the plantations are purchased from third parties. The purchase contract
establishes the delivery standard for the seedlings.

Plantations

The eucalyptus varieties that PARACEL will require 6 years of growth prior to harvest
(a 6-year rotation), with initial density varying from 1,200 to 2,300 seedlings per
hectare. The ideal annual precipitation range is 1,000 — 1,400 millimeters (mm) with
the precipitation occurring for eight months of the year.

Once in full production the PARACEL owned plantations are expected to provide
around 80 percent of the PARACEL mill’s raw material needs, while 20 percent will
come from local out-growers in Paraguay.

PARACEL plans to achieve FSC certification for all PARACEL owned plantations.

Soils

The forest project area and its direct influence zones are located according to the land
use classification map below.
S POYRY

confidential

109002841-001-0000-E-1500

67

200,030

MAPA DE UBCACION

A Hidengrafia
QAADA.- Area Directamente Atectsda

IANO - Area de Influencis Dirscta
All- Area de Influencia Indirect

{Para entornos Fisicos y Bidticos
(CIH Rio Picomayo y Aquidaban)

Tipos de Suelo
Mezcla de suelos residvales y

GD transportacos arcillolimosas, areno
limos

@ Suelo arenoses finos 2 medios
Suelos de planicies de inundacién

@D eaarsportaces, prevominanwernerne
arcilosos

qq S¥2108 e0t20s ransporados en
‘general, arenas finas

Figure 2 — Soil classification in the direct influence zone. Source: Poyry

According to the classification of the land use capacity in Paraguay, PARACEL’s forest
areas are located in a region with predominance of Class VI soils (Figure 5).

confidential
3S P OYRY 109002841-001-0000-E-1500

34.1.1

confidential

68

Figure 3 — Land use capacity in Paraguay. Source: Project of Rationalization of
Land Use (PRUT)

These areas present inappropriate conditions to develop agricultural crops according to
the department of soils from Paraguay. However, such areas are suited for forest
plantations as forests are less demanding regard soils fertility and more resilient than
agricultural crops.

Monitoring and Maintenance of Soil Fertility

Before each rotation, samples of the soil are taken to analyze the current deficiencies in
terms of fertility. These results are used for the fertilization recommendations
(quantities and time and sharing of application). With that, each soil unit has its own
treatment.

For the first forest establishment, a first soil sampling must be carried out in order to
identify the different types of soil in the farm. This activity happens only once, as the
type of soil will not change over time, and this information will be used as an input to
fertilization recommendation and management and conservation actions.

confidential
S POYRY 109002841 -001-0000-E-1500

3.4.1.2

3.4.1.3

69

Erosion Control

The erosion management must be preventive, through soil conservation measures from
the first establishment, aiming to avoid the start of erosive processes. Through this
process, all soil preparation activities are reduced to a minimum, in order to avoid soil
exposure. The preparation is done only on planting rows, and on steepest areas it is
carried out perpendicular to the slope, seeking to avoid damages due to rainwater flow.

Erosion prevention actions must focus on the first years of plantation, when the soil is
more exposed and susceptible to erosive processes. After a certain age, the canopy
closes and helps reducing the impact of rainwater.

Some measures, however, must can be carried out during the whole planting cycle, in
order to prevent the advance of erosive processes, particularly on internal roads. One of
them is constructing small contour lines at specific spots on the roads, defined with the
help of a topography team, to reduce the impact of rainwater flow. Those lines must be
correctly positioned, perpendicular to the slope, with one or two water exits leading to
the plantations.

The correct planning of roads can also minimize risk of damages to the soil. Road
construction should, whenever possible, respect the slope of the terrain, in a way that
the stands are divided in a fishbone shape. Road opening and maintenance should avoid

Other actions can be necessary depending on the area’s susceptibility to erosive
processes, such as:

— Construction of roadside containment basins on the border of the stands;

— Long term monitoring, in order to identify and repair erosive processes while on
initial stages;

— Identifying of water accumulation spots to construct contour lines;
— Identifying and repair silted contour lines;

— Identify and repair contour lines that have been damaged due to machinery
traffic;

— Avoid compaction of contour lines to allow better water infiltration.

Monitoring of erosive processes must be carried out continuously, with the
collaboration of all staff. All employees must be instructed to report any signs of
damages to roads and stands and any other abnormalities that can lead to erosive
processes. Such abnormalities must be registered in a specific document, as well as a
schedule of actions to be taken, aiming at correcting the problem as fast as possible.

Maintenance of Organic Matter Cover

The maintenance of organic matter cover is important to avoid damages to rainwater
impact and flow and to maintain the soil fertility. To maintain organic matter cover, is
recommended that the maximum amount of forest residues be kept on the stands. This
must be taken into account when planning the harvest operation, prioritizing harvesting
systems such as cut-to-length.

Land preparation before each re-establishment must prioritize manual or mechanical
sickle on planting row, leaving all vegetal remains in between the rows to protect the
most sensitive areas and promote nutrient cycling. Harvesting residues can also be
S POYRY 109002841 -001-0000-E-1500

34.14

70

chipped and distributed evenly on the stand. Burning of residues should be avoided, as
it removes the organic matter cover and reduces the soils fertility in the long term.

In case harvest residues are to be removed from the stands for commercialization or use
as energy source, the fertilization recommendation must be revised.

Soil Contamination

All operations must be carried out in compliance with measures to prevent the risk of
soil contamination.

Machinery fueling and maintenance in the field must attend to at least the following
preventive measures:

— Adistance of 100 meter from protected areas and water flows must be respected;

— Fueling must only be carried out over a containment structure with sawdust,
aiming to avoid spilling of fuel on the soil;

— Before any activity of maintenance and fueling of machinery, the soil must be
covered with an waterproof cover, to avoid the contact of oils and fuels with the
soil.

Besides that, any container of chemical product that needs to be in the field, such as
chainsaw oil, must be kept inside a containment structure to avoid contamination. Also,
contaminated material such as gloves, tows and machinery parts must never be placed
in direct contact with the soil.

Any kind of residues generated on field operations, especially hazardous residues, must
be disposed of correctly.

In case of accidents that can result in soil contamination, such as leaks of fuels, oils and
pesticides, the following steps must be carried out:

— Isolate the place;
— Report the accident to the headquarters;
— Locate the Emergency Kit;

— Contain the leaking by constructing barriers or ditches, stopping it from
spreading and contaminating water bodies;

— Protect the soil by placing a canvas under the machinery or equipment;
— Scatter sawdust or sand through the affected place to absorb the leaking product;

— Remove the contaminated soil, using a shovel or hoe, and put it inside identified
plastic bags or drums;

— Forward the contaminated material to a company specialized in the treatment of
this kind of waste;

— Request external support from specialized company, if necessary;

— Evaluate the contamination of soil and water.
S POYRY

3.42

Water Usage

109002841 -001-0000-E-1500

71

The water will be obtained from small dams (deposits with water accumulation used in
cattle rising) and, in some cases, from artesian wells.

The location where those dams and wells will be located and the estimate water volume
is still not defined, but Paracel will perform studies and get the duly authorizations not

to cause impacts on the aquifer and its users.

It shou

\d be noted that there are already 14 wells for groundwater uses in the plantation.
The current location of the wells are presented at the table below.

Table 2 — Existing wells

Coordinates
No. Site ID Depth (m) (UTM WGS84 Zone 21K)
E (m) S (m)
1 Trementina - Central Gwl0 60 516254 7484946
2 Trementina — R. Michel Gwil 115 518643 7484801
3 Trementina — R.Laguna Gwi2 65 516419 7478307
4  |Trementina—R.San Juan} GW13 70 509767 7486076
5 Zanja Moroti Gwi4 102 493064 7499176
6 Soledad Gwlis 107 483316 7497562
7 Gavilén GWl6 97 505125 7498320
8 La Paraguaya GWI17 NDA (*) 489833 7492572
9 Zapallo GWI18s NDA 548201 7512128
10 Hermosa Gwl9 NDA 512695 7515558
11 Santa Teresa Gw20 NDA 537999 7498476
12 Machuca Cue Gw2l NDA 495202 7489899
13 Silva Cue Gw22 NDA 509830 7484037
14 San Liberato GW23 NDA 516367 7503054
Source: PARACEL, 2021. (*) NDA: No Data Available

Enclosed is water consumption estimate by age/operation activities. This estimate only
refers to direct consumption according to the planned operations. Potential consumption
related to fire control or nurseries are not included. According to this estimate:

Year zero (plantation): 5.3 m3/ha

First year: 0.24 m3/ha
Second year: 0.24 m7/ha

Third to sixth year: no water consumption
S POYRY 109002841 -001-0000-E-1500

3.43

344

72

Ener gy Usage

The afforestation activities will require electricity only for the domestic and
administrative activities that will take place in the building infrastructure of the ranches.
For this, the electrical energy available through the existing national network will be
used. No new transmission or distribution lines will be required, or an increase in the
power supplied.

Inputs, Agrochemicals, Fertilizers and Pesticides

In compliance with the FSC policy on use of Highly Hazardous Pesticides - HHP (SC-
POL-30-001 V3-0), PARACEL will exclude the use of all hazardous pesticides that
contain or main contain active ingredients listed as prohibited by the FSC.

The HHP listed by the FSC as highly restricted can be used when there’s no viable
alternative methods, evidenced by analysis of costs, risks and social and environmental
impacts.

The HHP listed by the FSC as restricted can be used as an auxiliary method to non-
chemical treatments, subject to exhaustive analysis of environmental and social risks
for the active ingredient to be used.

At the operational level, at first, the highly hazardous pesticides are identified as
prohibited, of highly restricted use or of restricted use, due to their hazardous level.
When the integrated pest management identifies the necessity of using a chemical
pesticide as the last resource, an evaluation of social and environmental risk must be
carried out on different levels to identify the nature and level of risk, as well as to define
mitigation measures and requirements for impact monitoring.

PARACEL’s policy on the use of pesticides highlights the importance of repair and
compensate the damages that have been potentially caused to environmental values and
the human health, as well as the importance of monitoring the use of pesticides and the
impact of the policy itself.

PARACEL will make efforts to investigate the products and control methods of weeds
in order to diminish the use of HHP with a view to their complete eradication. Any HHP
to be used will present legal registration with the competent authorities.

The general list of forest inputs is presented in the following table.

af a P Surface Total
Year Activity Forest inputs Unit Dose 2021 (ha) | quantity
Year 0 Ants combat — pre Cebo - Formirex kg 25 18.000 45.000

plantation | Plus

Post Emerging
Year 0 | herbicidal application | Glyphosate 79.2% L 27 18.000 48.600
— total area

Yearo | Liming application ~ Dolomitic t 15 18.000 | 27.000
total area agricultural lime

Year o | Gypsum application — Gypsum t 05 18.000 9.000
total area

Year 0. Base fertilization NPK (12-20-16) t 04 18.000 7.200

Year 0 Ants combat — pre Cebo - Formirex 25 18.000 45.000

plantation 2 Plus kg

S POYRY

109002841 -001-0000-E-1500

73
af a P Surface Total
Year Activity Forest inputs Unit Dose 2021 (ha) | quantity
Pre-emergent
Year 0 | herbicide application Tsoxaflutole L 0.2 18.000 3.600
in line 1
Year 0 pH regulatory Vegetable oil and L 035 18.000 6300
adherent 1 PH regulators
Yearg | Planting with forest Stockosorb kg 35 18.000 | 63.000
hydrogel
Year 0 Planting clone Seedings unit | 1313. | 18,000 | 23.625.000
seedlings
Pre-emergent
Year 0 | herbicide application Isoxaflutole L 0.2 18.000 3.600
in line 2
Year 0 pH regulatory Vegetable oil and L 035 18.000 6300
adherent 2 PH regulators
Pre-emergent
Year 0 | herbicide application Isoxaflutole L 0.2 18.000 3.600
in line 3
Year 0 pH regulatory Vegetable oil and L 035 18.000 6300
adherent 3 PH regulators
Year 0 Ants combat post Cebo - Formirex kg 1s 18.000 27.000
plantation 3 Plus
Pre-emergent
Year 0 | herbicide application | Glyphosate 79.2% L 1,5 18.000 27.000
between row
NPK Cover | (10-
Year | Cover fertilization 00-30 + 4%S + t 0,23 18.000 4.140
0.7%B)
Year | Ants combat post Cebo - Formirex ke 13 18.000 27.000
plantation Plus
. ae NPK Cover 2 (00-
Year | Cover fertilization 00-54 + 1%B) t 0,18 18.000 3.240
Year2 Ants combat post Cebo - Formirex kg 1s 18.000 27.000
plantation Plus
Year3 Ants combat post Cebo - Formirex kg 1s 18.000 27.000
plantation Plus
Year 4 Ants combat post Cebo - Formirex ke 13 18.000 27.000
plantation Plus
Year 5 Ants combat post Cebo - Formirex kg 1s 18.000 27.000
plantation Plus
Year 6 Ants combat post Cebo - Formirex kg 1s 18.000 27.000
plantation Plus

Source: PARACEL, 2021.

Notes: 1) common name, active ingredient, type, use, WHO and FSC classification to be detailed;

2) Alternatives substitution of Glyphosate to be evaluated
S POYRY

344.1

3.44.2

109002841 -001-0000-E-1500

74

PARACEL/’s Pesticide Policy
In alignment with FSC’s pesticide policy, PARACEL has the following short term
objectives:

— Promote the best practices in order to minimize risks to human health and the
environment when using chemical pesticides;

— Reduce the volume and total number of pesticides in use;

— Eliminate the use of highly hazardous pesticides.
In the long term, PARACEL aims at complete eliminating the use of chemical pesticides
in its management units.

This policy applies to all PARACEL’s operation areas and to all organization, work
groups and entities that provide services that can make use of pesticides inside
PARACEL’s management areas, aiming to protect the natural vegetation, the human
health and the native species. It includes all facilities and surfaces:

— Located inside or adjacent to the areas under PARACEL’s valid title or control,
or operated by, or on behalf of PARACEL, in order to contribute to the
management activities; and

— Located outside or in non-adjacent areas to those aforementioned areas, operated
by PARACEL, or on behalf of PARACEL, in order to contribute to the
management activities.

Integrated Pest Management

The integrated pest management must be based in a adequate monitoring system,
allowing the identification of infestations, their geographic distribution and the pests
population density. In a wider sense, the monitoring program must identify the variables
of interest for identification of infestations and the actions to be taken for infestations
control.

A pest control program consists on the application of ecologically acceptable measures,
based on the monitoring results, such as biological, cultural, genetic and mechanical
measures, aimed at eliminating or reducing the necessity of chemical control.

Silvicultural control actions are part of site preparation techniques aimed at removing
weeds and residues that serve as shelter and feeding and reproduction sites for different
kinds of pests. Also, post-planting silvicultural measures are also important, as keeping

the seedlings and trees healthy reduces the
silvicultural practices such as weed contro!
correct planting, irrigation and fertilization,
the risks of infestation.

susceptibility to pest attacks. Thus, good
, residues management, soil preparation,
when correctly undertaken, help reducing

Genetic measures consist of planting genetic material that is resistant of pest attacks.
Nowadays, there are several genetic improvement processes being carried out in view
of increasing natural resistance. Paracel will accompany these processes in order to
always select the best genetic material available taken into consideration the benefits for
the Integrated Pest Management.

S POYRY

109002841 -001-0000-E-1500

75

3443 Training

All workers involved with the use of agrochemicals, whether permanent,
temporary and/or third-parties, must have the proper training;

The training must cover basic and priority topics, such as: good practices for the
use of agrochemicals; correct application and elimination of agrochemical
residues; correct use of PPE; basic toxicological concepts; route of entry into
the body, signals and symptoms of intoxication and first aid, etc.;

The organization must keep records of all trainings in a spreadsheet intended for
that use, with a copy attached to each trained employee.

3444 Choice and Purchase of Pesticides

PARACEL will use only pesticides recommended to the detected pest or weed,
registered, approved and permitted by the competent authority (SENAVE), and
in compliance with all ratified international conventions (Rotterdam,
Stockholm, Montreal, etc.);

The use of certain active ingredient, as well as the doses to be used, must be
previously authorized by the forest manager, and must comply with the process
of Environmental and Social Risk Assessment to be elaborated, following the
FSC policy on the use of pesticides;

The products to be used must be selective and have minimum impact on the
population of beneficial organisms and aquatic life, as well as not be harmful to
the ozone;

It is recommended not to buy any products close to their expiration date, unless
their immediate use is planned.

Paracel will also comply with WHO Recommended Classification of Pesticides and IFC
Guidelines for Perennial Crop Production specifically:

Will ensure that any pesticides used are manufactured, formulated, packaged,
labeled, handled, stored, disposed of, and applied according to the FAO’s
International Code of Conduct on Pesticide Management;

Will not purchase, store, use, or trade pesticides that fall under the World Health
Organization’s (WHO) Recommended Classification of Pesticides by Hazard
Classes 1a (extremely hazardous) and 1b (highly hazardous), or Annexes A and
B of the Stockholm Convention;

Will not use pesticides listed in WHO Hazard Class II (moderately hazardous),
unless the project has appropriate controls established with respect to the
manufacture, procurement, or distribution and/or use of these chemicals. These
chemicals will not be accessible to personnel without proper training,
equipment, and facilities in which to handle, store, apply, and dispose of these
products properly;

Preferentially, Paracel will use selective pesticides, where appropriate, rather
than broad-spectrum products to minimize impacts on non-target species.
S POYRY

109002841 -001-0000-E-1500

76

3445 Security Information for Purchases

The supplier is responsible for complying with local regulations related to safety
information and therefore for providing such information to the buyer;

When buying/receiving a product, this product must contain the “Safety Sheet”.
If not provided by the supplier, the person responsible for the purchase must
request the Safety Sheet of the product.;

The company must keep records of all copies of the safety sheet of each product
for use in the pesticide storage building. These copies will be kept for as long as
the product is stored or in use.

344.6 Storage

All storage facilities and containers intended for agrochemical storage will be
used only for that purpose, and their basic characteristics will be in compliance
with the recommendations from FAO and the competent authorities in Paraguay
(SENAVE), other than being in line with WHO and Perennial crop production
guidelines by IFC;

The storage room must be kept in good conditions, protected from adverse
climatic phenomena, the entry of animals and unauthorized people;

The access to the storage room must be restricted. The door must be always
locked, with key available only to authorized personnel;

Signaling: the storage facility must be identified with the proper safety signs,
indicating the storage of agrochemicals and the restricted access. The inside of
the facility must contain signs indicating the prohibited activities (such as
smoking, eating and drinking) and the obligation to wear PPE while inside. The
location of safety elements such as absorbent materials and fire extinguishers
must be marked;

The labels of the products must be always visible to facilitate identification;

Powders, granules and wettable powders must be stored in cardboard boxes, just
like concentrated preparations;

Maintain the stacking of boxes to a minimum, according to each product’s
specifications;

Expired products must be stored separately from other products, in a visible and
lentified place, until their disposal, which will be carried out based on a plan
of disposal of expired products. These products will be deleted from the
inventory data only after their final disposal;

The products should be maintained in their original package. In case of
fractionation, the new container must be clearly identified, avoiding the use of
containers that can lead to confusion, such as those from beverages, medicines
or food;

The following recommendations must be followed in order to avoid leaks or
accidents: 1) Products stored in bags, drums and plastics must be stored on
pallets, never in direct contact with the floor. 2) Liquid products must be stored
separately from powdered products; if that’s not possible, powdered products
must be stored on the upper shelves and liquids on the lower shelves. 3) Products
S POYRY

109002841 -001-0000-E-1500

77

with hard containers must always be in an upright position, with their lids or
openings facing up;

The storage facility must contain: 1) fire extinguisher in good conditions,
located in visible and identified places, with easy access. The use of ABC dry
chemical fire extinguishers is recommended. 2) Absorbent materials, in case of
leaks, like sand or sawdust buckets in sufficient quantities, visible and marked,
as well as elements to collect spilled product (broom, scoop and waste
container);

The quantity of stored agrochemical must be kept to a practical quantity, just
enough to cover the demand peak. The products must be organized in a way that
allow the oldest products to be used first, thus avoiding the expiration of the
products;

There must be a record of all stored products in a product inventory worksheet,
allowing the following data to be identified: product identification (commercial
name, common name, active ingredient), date of entry, expiration date,
toxicological classification, quantity delivered and remaining quantity.

3447 Local Transportation

The contractors must specify a person who will be responsible for the removing
the products from agrochemical warehouse and transport them to the places of
application;

Products must be transported exclusively, that is, they must not be transported
with other products. The vehicle must have the driver’s cabin separated from the
cargo area, which, in turn, must have adequate ventilation and containers for the
storage of products;

Products must be stacked in the vehicle in an orderly manner, making sure that
fragile containers will not be crushed;

The load must be distributed evenly in order to avoid displacement and/or
bumps;

The liquid products must be placed below those of powder or granules
formulation;

Liquid products must be transported with the top upwards and must not be
submitted to excessive load pressure;

Containers made of paper, cardboard or other water-soluble products must be
protected from the rain or bad weather with a waterproof cover;

Small containers must be placed inside bigger waterproof containers.

3448 Application

Before the application, check the availability of personal protection equipment,
and if they are adequate for that use (gloves, filter masks, protective clothing,
boots, aprons, goggles, etc.;

The forestry coordinator and field assistants are responsible for supervising the
preparation of mixtures according to the dosage, surface and products to be
109002841 -001-0000-E-1500

78

applied. The indications issued by the technical manager must be recorded
through Service Orders;

Field workers must prepare and load the mixture into the sprayer tractor
(uniport) or manual sprayers (backpack sprayer) very carefully. The workers
responsible for making the mixtures must be trained for the job;

Before dosing, the container label should be read carefully and the product
manufacturer’s instructions must be followed. The mixtures should be prepared
outdoors, away from living areas. The containers must be opened carefully,
avoiding splashes or spills on the body. Safety measures must be taken to
prevent contamination of soil and water sources;

The preparation of the mixtures must be carried out on a smooth, waterproof
surface, not directly on the ground. In cases where there are no waterproof floors
for the preparation, the mixtures must be carried out inside containers to avoid
losses and small spills. All items used for the preparation must be used solely
for this purpose;

Before application, the operator must check the correct operation of the
backpack sprayers, if the nozzles are clean and without obstructions and if there
are any leaks in the hose. Nozzles must be cleaned with a suitable brush;

Before, during and after the application, the person responsible for this task must
adopt the necessary precautions for protection against intoxication risks,
whether due to direct or indirect exposure. Likewise, precautions must be taken
to avoid the contamination of soil, water and natural vegetation;

Application must be carried out following the established use recommendations,
respecting the direction and speed of the wind, as well as temperature and
humidity. Unfavorable atmospheric conditions are: high temperature (above 32
°C), relative humidity below 60% and wind speed above 10 km/h;

A 100 meter protection range must be kept between the application area and all
human settlements, educational centers, health units, squares, places of public
attendance and all water courses;

There must be no other people working in the area where application is being
carried out;

It is strictly forbidden to eat, drink or smoke while handling and/or applying the
product;

In cases where there is a surplus of the applied solution, the elimination must be
carried out by applying it to fallow land, ensuring that the doses do not exceed
what is allowed. Under normal circumstances there should be no surplus. If the
application will continue the next day, the backpacks must be kept in a protected
place.

3449 Equipment Washing

The equipment used for the application must be washed rigorously and
immediately after use in the same area of application;
S POYRY

109002841 -001-0000-E-1500

79

The clothing for the application must be washed on piece at a time, separately
from the rest of the personal clothing. Workers must not take contaminated
clothing or PPE to their home;

The water used to wash the equipment must be disposed of in authorized
laundries at the PARACEL plant, in septic chambers with activated carbon
filters. This water must never be disposed of near homes, corrals, sheds or in
canals, streams or other water sources;

All personnel involved in the dosage and application specifically with
backpacks must shower at the end of the application day, using specific shower
facilities intended for that use, with a sufficient supply of water.

3.44.10 Elimination of Pesticide Packaging

The elimination of pesticide packaging must be carried out according to the
waste management policy.

344.11 Personal Protection

The use of protection equipment is mandatory for all personnel involved with
agrochemical handling. These PPE must be provided to the workers by the
employer. Records of the provision of such equipment must be kept at the
disposal of each contractor. The use of PPE must be monitored;

Each contractor must provide the necessary PPE in good condition, as well as
training in PPE use. Those equipment must be renewed according to the
necessity;

It is mandatory for the personnel who handle agrochemicals to correctly use the
PPE;

PPE include work clothes, gloves, goggles, masks with activated carbon filters,
safety shoes, etc. The use is exclusive for the activity, always respecting the
indications for each product and activity;

PPE must be kept clean and preferably hung up, in a ventilated, clean, cool and
dry place, protected from heat and sunlight, and intended only for this purpose.
PPE should not be stored in the agrochemical storage;

Face shields or masks must be cleaned with a bactericidal agent. After cleaning,
they must be stored in their original bags;

The frequency of replacement of filters in respiratory protection equipment
depends on the airborne concentration of the toxic agent (exposure). In case of
repeated exposure, the filters must be replaced when the worker perceives
resistance during inhaling or change in the color of the filter.

3.44.12 Emergency Actions

In case of contact with agrochemicals, wash the affected area with plenty of
water and soap. For products coded with toxicity grade II, seek medical
assistance. Any accident related to the use and handling of agrochemicals must
be reported to the health and safety manager, who will carry out the
corresponding record and the pertinent actions;
S POYRY

109002841 -001-0000-E-1500

80

Emergency telephone numbers must always be available in a visible place,
including the numbers of the nearest hospital, health centers, fire department
and institutions from which to request assistance, such as SENAVE, poison
control center, product suppliers.

3.44.13 Product Spills and Losses

In case of spills or loss of products, the contaminated area must be isolated;
PPE must be used before carrying out any decontamination actions;

Sufficient absorbent material must always be available in identified containers,
as well as cleaning materials (broom, shovel, etc.);

The spilled product must be absorbed with recommended material (sawdust or
sand). This action must follow the procedure for spilling in the product sheet;

Solid products must be carefully swept, trying not to raise the product’s dust,
and mixed with sand to reduce the product’s toxicity;

The waste must be placed in containers intended for that use. The manufacturer
must be contacted to enquire about the final destination of the product. In the
meantime, it must be kept safely stored in the adequate storage facility;

3.44.14 Considerations on Fipronil Use

In forest plantations, leafcutter ants are considered as one of the most damaging
pests, particularly in South America, due to their resistance and adaptability to
different ecosystems. Currently, the only known efficient way of dealing with
leafcutter ants is the application of Fipronil based products;

The use of Fipronil is permitted by local legislation and it’s currently categorized
as a Restricted Use product within the FSC Highly Hazardous Pesticide List. As
so, its use is not prohibited;

The product is applied only in a timely and localized manner, by backpack
sprayers, at the beginning of forest plantation. Depending on the level of
infestation, its dose is gradually reduced, being substituted by other products
such as Sulfluramide;

The impacts on the use of both Fipronil (in any of its formulations) and
Sulfluramide will be fully evaluated in the environmental and social risk
assessment, to be developed.

3.44.15 Quality Assurance

Monthly verification of the status of the PPE used by all contractor personnel
must be carried out, and the findings must be registered in the PPE Evaluation
Record Sheet — Contractor Personnel;

The agrochemical storage infrastructures, their handling and the proper
management of empty containers must be subject of monthly verifications;

The following parameters are to be monitored:
S POYRY 109002841 -001-0000-E-1500

3.45

81

— Verify that the agrochemical storage facilities are tidy, have drainage routes,
waterproof floor, ventilation, pits for cases of spillage, cleaning equipment,
septic chamber, fire extinguishers, sand/sawdust buckets, basins to contain
spillage, emergency showers, changing rooms, first aid kits and antidotes;

— Verify that the empty container storage is tidy, has a waterproof floor and is
ventilated;

— Control of empty containers that have gone through triple-rinsing and puncture
process;

— Verify that other work tools, fire fighting equipment, fuels, oils and other
products and equipment are not being stored in the agrochemical storage facility;

— Control of the registration of expiration date of products at the time of delivery
and the updating of the stock sheet;

— Verification of fire extinguishers — location, expiration date, accessibility.

Labor Force, Worker Accommodations and Labor Structure

PARACEL is in the early stages of construction and pre-operation planning. It is
estimated that the forestry area will generate approximately 3 thousand jobs, between
own contractions and outsourcing, during all the steps of the project — feasibility,
construction/implementation, implementation and pre-operation, operation-learning
curve and operation.

PARACEL’s policy on human resources prioritize the employment of local or national
workforce as the first and second options respectively over foreign labor.

PARACEL’s program on developing and hiring local workforce aims to provide job
creation to the local community through hiring and training both qualified and
unqualified workforce in the project’s area of influence. One of the measures Paracel is
undertaking to achieve that goal is the development of partnerships with education
institutions related to the Ministry of Labor, in order to promote training and
qualification courses to local communities.

Moreover, PARACEL’s hiring policy aims to provide equal opportunities for men and
women, promoting equality in hiring, remuneration and promotion.

Table 3 — Project's workforce

4 Implementation Operation —
Construction / P x P’

Source Feasibility . and Pre- Learning Operation
Implementation .
Operation Curve

PARACEL 15 35 45 50 50
Outsourced /

255 1,300 2,500 2,700 3,000
Third Party
Total 270 1,335 2,545 2,750 3,050

Source: PARACEL, 2021.

It is expected that the accommodations for forest workers will be temporary, modular
structures that mobilize following project work fronts. The details about their location
and the quantity of modular structures needed will take place with the plantation
contractors. These structures will be designed to accommodate 50 to 100 worker. The
S POYRY 109002841 -001-0000-E-1500

82

design, construction, and maintenance of these worker accommodations would be
responsibility of future plantation contractors, but PARACEL will supervise to assure
the accommodations meet the Applicable Standards (including ‘Workers'
Accommodation: Processes and Standards, A Guidance Note’ by IFC and the EBRD,
2009). Once details are confirmed, the plantation ESIAs’ social baseline will reevaluate
impacts related to worker influx and workers accommodations.

As a primary estimate, between 10 and 20 modular structures would be in place
simultaneously during the initial planting period (6 years), an amount that may reach
some 30 when the harvest period begins.

The detailed layout and design of the accommodation facilities will be the responsibility
of each contractor, according to the following general criteria (as a minimum):

— Accommodations must be located to avoid flooding and other natural hazards,
and the site must be adequately drained;

— Living facilities must be built with adequate materials, provided with adequate
ventilation and illumination (both natural and artificial), kept in good repair and
kept clean and free from rubbish and other refuse. Minimum density standard
is 10 m*/resident (volume) and 4 m’/resident (surface). A separate bed (with
mattress, pillow and cover) for each worker and separate sleeping areas for men
and women must be provided;

— Facilities for the storage of personal belongings for workers must be provided;

— Cooking and canteen facilities must be provided, adequately furnished.
Minimum density standard is 1 m?/worker. Kitchen must be provided with
facilities to maintain adequate personal hygiene including a sufficient number
of washbasins designated for cleaning hands with clean, running water and
materials for hygienic drying;

— Sanitary facilities must be located within the same buildings group, and must be
kept clean and in good repair. Minimum density standard is 1 unit to 15
workers. Facilities must be provided separately for men and women;

— Adequate facilities for washing clothes must be provided. Work clothes used in
contact with agrochemicals must be washed in special laundry facilities which
could be provided by Paracel;

— Free potable water must be always available to workers. Drinking water quality
must meet the National Standard NP 24 001 80;

— Facilities for waste discharge must be provided. Waste must be managed
according to PR-SA-F02 Comprehensive Waste Management Program.
confidential

S P CYRY 109002841 -001-0000-E-1500

83

Se = ee

‘_ oT

confidential

Figure 4— PARACEL's labor structure. Source: PARACEL.
S POYRY 109002841 -001-0000-E-1500

3.46

3.47

3.4.7.1

ANNEXES

Species

The following Eucalyptus species will be prioritized by PARACEL for market
purchase: E. urograndis, E. grandis, E. dunnii, and E. saligna. Other Eucalyptus species,
such as E. camaldulensis and hybrids of E. urophylla, will be considered depending on
the market availability.

For PARACEL’s own plantations and third parties in Paraguay, hybrids of E. urophylla
will be prioritized, especially E. urograndis.

As the area is a new frontier for Eucalyptus plantations, the selection of suitable species
and genetic material will be based on a long term project, based on the species and
genetic material that better adapt to edaphoclimatic environment and meet the mill
requirements in terms of pulpwood supply.

The use of Eucalyptus species is justified by their high productivity, which is expected
to be around 30-40 m°/ha/year, according to data from similar regions in the state of
Mato Grosso do Sul, Brazil. Eucalyptus plantations currently cover roughly 100
thousand hectares in Paraguay.

Land Preparation

Soil Preparation

The main objective of preparing the area and soil for planting forest species is to provide
sufficient amounts of water and nutrients as quickly as possible for the establishment of
seedlings, ensuring their fixation on the ground and avoiding future falls. In summary,
the activities of soil preparation and its applied techniques, in addition to seeking the
rapid growth of the root system from the overturning of the soil, facilitating the
absorption of water and nutrients, also eliminate undesirable weeds, contributing to the
management of weed competition (GATTO et.al., 2003).

Tillage is also a technique that contributes to increasing forest productivity, since most
of the cultural residues are kept on the soil surface, ensuring the maintenance of organic
matter on the soil, protecting it from the impact and speed of rainwater, conserving soil
moisture and improving soil fertility and soil micro and mesofauna (PAES et.al., 2013).

Of all the different options and techniques used for soil preparation, subsoiling in the
planting line has been one of the most consolidated ones in the forest environment, since
it directly benefits the development of the root system of plants and also presents
operational advantages due to greater work capacity, resulting in economic advantages
due to its lower cost (PAES et.al., 2013 apud DEDECEK et.al., 2007).

In the case of the Concepcién region, climatic variations are observed throughout the
year, mainly rainfall, which alter the ideal humidity conditions for soil preparation,
especially concerning the peak moments of deficit and water surplus. Soil preparation
during periods of peak of water deficit may result in the formation of cracks and clumps,
which generate an inadequate condition for planting due to the formation of air bags,
empty spaces without soil. Those air bags impair the survival of seedlings right after
planting and/or prevent the proper development of the root system. In the period of peak
and excessive rainfall, the soil becomes soaked, which can hinder mechanized activities
and produce inadequate soil preparation by only scratching the soil, since the subsoiler
stem does not find enough strength to turn the soil.

S POYRY 109002841 -001-0000-E-1500

3.4.7.2

85

To minimize the effects of drought and rain peaks throughout the year, it is
recommended that soil preparation be carried out during the transition periods from rain
to drought and vice versa, concentrating activities on the windows from February to
August and enabling plantations throughout the year, in times of milder temperatures.

Due to the characteristics of the soil in the region, the structure and stages of soil
preparation activities, the following sequence is recommended:

1“ Harrowing: to revolve the layer of the superficial structure of the soil,
reducing the sub-superficial and superficial compaction;

— 2" Harrowing: when necessary, it has the function of removing soil clumps and
leveling soil surface;

— Deep soil preparation: the activity begins with subsoiler or ripper, preparing the
soil to depth of 50 to 60 cm, for subsoiler, and up to 1 m if the ripper is used.
The ripper is recommended on soils that have a deep impediment layer, and its
use is intended to help better anchor the roots in depth for better root
development and tree stabilization.

Soil preparation activities are activities that establish planting spacing, that is, spacing
between planting lines. In this sense, it is recommended to use machines equipped with
GPS or similar equipment, also known as "automatic pilot" that guide the correct
demarcation of the planting lines.

Fertilization

In addition to good preparation and establishment of planting and adequate choice of
spacing, fertilization is yet another extremely important pillar in forest productivity,
being responsible for significant gains in increasing the volume of wood (SANTANA
et. Al., 2008).

The decision for any fertilization should always be based on economic and technical
criteria. The strategy of a fertilization program consists of knowing the soil, its physical
and morphological chemical characteristics, in short its pedology, as well as the
characteristics of the growth curve of the genetic material to be planted, its potential
productivity and nutritional demand to support the expected yields.

The knowledge of the growth phases and rainfall distribution are fundamental to
determine the fertilization operations, since the use of the fertilizer by the plant depends
on its nutritional demands, as well as the availability of water in the soil to make
nutrients accessible to the seedlings, that is, soil conditions and their portion explored
by the roots.

The knowledge of the nutrient balance is also essential for the sustainability of forest
production, which reinforces the need for adequate long-term management strategies.
Thus, it is necessary to have knowledge of the relationship between the amount of
nutrients that are exported and the bioavailability of nutrients at the place of cultivation,
in order to be able to apply techniques aimed at sustainable forest management for
several rotations (SANTANA et. Al., 2008).

Fertilization in general has the basic NPK formulation, which represents the main
primary macro nutrients: Nitrogen, Phosphorus and Potassium. The NPK formulation

S POYRY 109002841 -001-0000-E-1500

86

can contain different combinations of concentration of these 3 elements, in order to meet
the needs of each plant, according to its stage of development and soil fertility.

itrogen (N) is the component of greatest importance for the initial growth, as it is
present in the composition of the most important biomolecules, such as ATP, NADH,
ADPH, chlorophyll, proteins and numerous enzymes (BREDEMEIER &
MUNDSTOCK, 2000 apud MIFLIN & LEA, 1976; HARPER, 1994). This way, this is
the most important nutrient for the first fertilization, carried out before planting.
Phosphorus (P) is also essential for the initial growth, as it is directly related to energy
storage and root formation. In turn, potassium (K) has direct responsibility for the
development of plant tissue and assists in resisting water deficit by regulating the
functions of opening and closing the stomata of the leaves, which in turn regulates the
“loss” of water by plants.

Therefore, for the first fertilization, a higher dosage of N and P is recommended to
guarantee the initial development of the plant, while in following fertilizations K
becomes the key component in the growth and health of more adult plantations.

In general, the practice of fertilization depends on technical and economic factors, with
the most important phase of fertilization occurring in the first phase of forest
development. Fertilization needs constant technical and scientific development for its
improvement and must be adjusted to the needs of the planted genetic materials taking
into account the characteristics of the soil, the nutritional efficiency of the fertilizers,
growth curve, potential productivity, the type of harvest and management waste.

Taking into account all the growth assumptions, the genetic materials available and the
soils, which for the most part can be characterized as dystrophic, the fertilization
specifications are shown below, as recommended by Innovatech. It is emphasized that
the recommendation should be adjusted to the extent that more specific information on
the soils of the properties is analyzed and known.

Table 4 — Fertilization recommendation

Type Period Product Dose (kg/ha) Application Location Observations
Up to6 Dolomitic
months Limestone
Liming before or (CaO24%, 1,500 Full area Over the soil
after Mg0O12%, PN
planting 70, PRNT=70)
Up to6
Gypsum months Continuous
ypsun before or Gypsum 500 strip near Over the soil
application .
after plant canopy
planting
Upto 5days — NPK 12:20:16 Continuous fo em
Plantation before +.0.4% B: 0.4% 450 strip us seedling
planting ZN; 0.4% Cu substrate
NPK 10:00:30 Full area or 2 Alternating
11 to 13 + continuous . . -
12 months 250 . Over the soil lines or airway
months strips 80 -

+0.7% B 120 cm total area

S POYRY 109002841 -001-0000-E-1500

87

Type Period Product Dose (kg/ha) Application Location Observations
18 to 20 continuous Alternating
18 months ° KCI+1%B 180 continuous Over the soil lines or airway
months strips 80 -
total area
120 cm
24 months Nutritional
monitoring
Full area OF 2 Alternating
As As continuous . . -
30 months . Over the soil lines or airway
recommended recommended strips 80 -
total area
120 cm
Source: PARACEL and Innovatech Gestao (2021)
PARACEL must install field tests for fertilization tests on different types of soils and
genetic materials to optimize its fertilization strategy.
3.48 Sowing/Planting Plan

Once the soil is prepared and the NPK base fertilizer is applied, the areas are ready for
the planting of Eucalyptus clonal seedlings to start.

Immediately preceding planting, it is necessary that the seedlings be immersed in a
terminicide solution + MAP Monoammonic phosphate. This solution aims to prevent
the attack of termites and improve the start and development of seedlings until the root
system grows and can access the nutrients of the basic fertilization.

The seedlings must be planted in the planting line at a distance of 2.3 meters between
plants. Immediately after planting it is recommended that a first irrigation be carried out
and if the period is dry, with little rainfall, the irrigation should contain hydrogel based
on polymers that absorb and accumulate water in order to better maintain the humidity
around the seedlings, with the purpose of improving survival rate.

A second irrigation may be necessary depending on climatic conditions. After irrigation,
the plants begin to establish themselves and, to guarantee operational quality, it is
recommended to carry out a quality control operation to assess the survival rate. At this
stage, according to the mortality percentage, it is important to assess the need for
replanting. In regions in Brazil similar to Concepcion, the mortality rate reaches an
average of 5%, which represents an increase of 63 seedlings per hectare for PARACEL
for the initial density of 1,250 trees per ha.

PARACEL plans to gradually initiate the plantation on their own areas, but it will take
six or more years for these plantations to begin supplying wood to the mill.

The planting planning will follow the harvesting planning, since the production system
is continuous, with re-planting or coppice taking place after clearcut, providing a
sustainable source of raw material to supply the industry demands.

For example of the planting planning, ANNEX I presents the microplanification of San

Liberato property. Same criteria of this microplanification will be used for the others
PARACEL’s properties.
S POYRY 109002841 -001-0000-E-1500

3.4.9

3.49.1

88

Plantation Maintenance

Weed Control

Cultural treatments consist of operations to combat and eliminate invasive plants to
ensure better physical and biological conditions for the Eucalyptus seedlings to grow.
Trees, especially in the early stages of growth, when they have not yet closed the
canopy, can suffer significantly from competition for growth resources with weeds,
such as nutrients, light and moisture. Thus, the control of invasive species in the initial
planting phases is fundamental for the establishment and reach of the expected yields.

It is important to highlight the importance of interdependence between cultural
treatments and their interrelated impacts.

The effectiveness of weed control actions significantly interferes with the results of
fertilization processes. This is because, in an adequate soil preparation, the roots grow
and develop beyond the planting line and are distributed forming a root plot. In the
complementary fertilization, the fertilizers are applied to the soil surface and becomes
available for the weeds. Therefore, the smaller the amount and distribution of weeds,
the better the absorption of nutrients by the root system of the trees.

Cultural treatments start in pre-planting operations, with cleaning activities of pre-
existing vegetation, such as grasses and broad leaves, with the application of post-
emergent herbicide in total area, such as glyphosate, 15 to 30 days before planting,
which will promote the desiccation of existing plants. When glyphosate is not effective,
due to the presence of broadleaf weeds, specific emergent powders are used and when
chemical control has not been effective, physical control, such as harrowing or mowing,
can be performed. The important thing is to prevent competing plants from harming the
seedlings.

After planting, there are several strategies that can be used to control overgrowth and
the best decision will depend on control costs as well as other factors such as: level of
infestation; type of weed; application technologies; climatic condition and quantity and
qualification of the workforce.

Thus, competition control of weeds in the row and between the rows should occur
before planting, after 60 and 120 days, and during the first year after planting, with
intensities that will vary according to the degree of infestation of the weed species in
each region.

In case of occurrence of more resistant invasive species that are not controllable with
the use of the herbicides available on the market, manual or mechanical combat
operations will be carried out at specific points. All of these operations aim to maintain
a competition-free strip of at least 1.20 meters from the seedlings, with 60 cm on each
side.

In good management conditions the Eucalyptus plantation should be established in 12
months, with the canopies developed enough to promote the shading of the soil and
prevent the development of weeds due to lack of light.

Depending on local resources and conditions, two chemical managements stand out as
the main strategies for weed control:

— Management |: predominance of use of post-emergent herbicides in different
control operations in the row and between the planting lines;
S POYRY 109002841 -001-0000-E-1500

3.4.9.2

89

— Management 2: predominance of the use of pre-emergent herbicides in total
area.

Pest Control

In forest cultures, especially in Eucalyptus plantations, one of the main challenges to be
faced is the emergence of new pests and diseases in the field and in the nursery, which
directly impacts wood productivity and quality. Based on these challenges, together
with definitions of genetic materials and implantation techniques, phytosanitary
management strategies have been of great importance for better identification of the
problem and definition of combat and prevention methods (BERTI FILHO, 1980;
VOMERO, 2018) .

In addition to the proper management of pests and diseases, it is essential to have a
complete plan for monitoring the occurrence of these diseases and pests and their
impacts, since the occurrence of each type of pest or disease is directly related to the
period of the year, depending factors such as climate conditions and other abiotic factors
that can cause stress to the plants.

For both control and monitoring, the first year after planting is always the most critical
and requires greater investment in both monitoring and control activities, since the risk
of mortality is greater.

In the context of pests, the ant is the main enemy and, therefore, requires systematic
control. Among the species, leaf-cutting ants (genus Atta and Acromyrmex) directly
affect the cultivation of eucalyptus in different regions.

Other pests include the psyllid (Glycaspis brimblecombei), the brown stink bug
(Thaumastocoris peregrinus), the gall wasp (Leptocybe invas) and the costalimaita
(Costalimaita ferruginea) (SANTANA, 2013; SOLIMAN, 2010; WILCKEN, 2010; ;
ZANETTI et.al., 2003).

The main diseases in Eucalyptus plantations are eucalyptus rust, caused by the fungus
Puccinia psidii and eucalyptus cancer, caused by Cryphonectria cubensis and
Dothiorella sp. (WILCKEN et. Al., 2008).

Leaf-cutting ants directly affect the entire leaf coverage of plantations, impacting from
newly planted seedlings to already established plantations, throughout the eucalyptus
cycle (Figure 64). As a result of the reduction of leaf cover, the absorption of light and
the photosynthetic process of the plant are impaired, reducing its growth capacity and
volumetric increase, which affects the productivity of the forest.

The control of ants is done mainly in the dry period, by the use of granulated baits based
on sulfluramid or fipronil, with two control methods: systemic combat, applying 1.5 to
8 kg/ha, according to the age of planting; and located combat, with the application of
5 to 10 g per anthill (WILCKEN et.al., 2008; ZANETTI et.al., 2003).

The application of pesticides for ant control in the pre-planting period is essential to
maintain areas with a low level of ant infestation. For that, the baits must be applied in
a localized and systematic way before planting. If necessary, the re-application of the
product should be carried out, by means of identification and control of the anthills, to
ensure that at the time of planting there is no infestation and damage the seedlings.

Considering the specific conditions in PARACEL’s areas, it is important to intensify
monitoring and combat measures between April and October, which is the dry period.
S POYRY 109002841 -001-0000-E-1500

3.4.10

34.11

3.4.12

3.4.13

90

Agroforestry Research and Laboratories

Genetic improvement refers to the set of activities that aim to produce individuals with
desired qualities, such as improved growth, quality and resistance to pests and
environmental conditions. PARACEL follows the FSC requirements concerning the
non-use of genetic modified organisms in commercial plantations.

It is important to highlight that the PARACEL Research Program (Genetics, Soil
Management and Nutrition, Forest Protection and Management) will be prepared in the
2 Semester of 2021.

Plantation Health Monitoring and Natural Forest Monitoring

The plantation health monitoring includes all steps related to the monitoring and
treatment of all factors that can affected the trees growth or result in mortality. This
includes the following programs:

— Plantation establishment monitoring: annual check on the mortality of the
seedlings after plantation;

— Weed monitoring: annual check on the presence and the damage caused by
weeds to the forest plantations;

— Ant monitoring: annual check on the efficiency of ant control measures;

— Forest fires: annual check on the surface of forest areas affected by forest fires.

PARACEL has plan for the monitoring of natural areas, which comprehends field
surveys to evaluate the integrity of the native forest remnants every three years,
including a baseline study in the first year.

Products and By-Products

The forest management is focused on supplying the pulp industry with wood suitable
for that purpose. Eucalyptus plantations are known as being a good source of wood for
the production of short fiber pulp, which is used for the production of different kinds of
paper and cardboard for packaging.

Harvest

The forest harvesting activity consists of the operation of cutting the trees, comprising
the stages of felling, delimbing, debarking, tracing and stacking. The main harvesting
systems are: Cut-to-Length (CTL) or Full Tree.

In the CTL system, the wood is cut in the forest, in sectioned logs according to the
intended use, allowing high performance and an efficient logistic chain. In this system
the group of machines is formed by two units: a harvester (cut, process, peel, measure,
optimize and trace) and a forwarder (forwarding or transport of wood to the pile on the
side of the road) (PONSSE, 2020).

The Full Tree system consists of four units: feller buncher fells and grabs the entire
trees, the skidder drags the whole felled trees to the loading area beside the road,
delimber removes the branches and prepares the wood for transport and slasher cut the
trees. The residues from branches and tips are left at the edge of the field (PONSSE,
2020).
S POYRY 109002841 -001-0000-E-1500

3.4.14

91

The CTL harvesting system has the following advantages: wood without bark; all stages
of the harvest carried out by a single equipment within the forest, with the exception of
the forwarding; maintenance of crop residue in the field, leaving leaves, branches and
tips in the forest, favoring the physical protection of the soil and enrichment of the soil
from the chemical point of view.

The CTL system also allows harvesting operations to be carried out with better
uniformity and reliability. The smaller the number of machines, the easier it is to
manage them by a small team. In addition, when the productivity rates between the
different machines in the group are balanced, the productivity of the entire group is
higher (PONSSE, 2020).

For these reasons, the CTL is the recommended harvesting system for PARACEL,
composed of the Harvester machines and the Forwarder (Innovatech, 2021).

For this modality, the expected productivity varies according to the two operations,
which present different factors that can impact the overall performance. For cutting, the
average volume per tree is one of the main factors responsible for productivity. As for
the forwarding activity, factors such as relief and average forwarding distance - DMB
(referring to the forwarder's walk along the field) significantly interfere in productivity.

Waste Management

The waste management plant will aim to reduce the generation of waste to a minimum,
through efficiency of the operations, application of the best available techniques, the
best management practices and the sustainable production and consumption.

The focus of the actions of waste management will be prioritized as follows: re-
utilization, recycling, energy recovery and other types of recovery. The final disposal
will be considered only as the last resource.

The waste management will also guarantee that all the steps to the correct management
will be executed through formal activities, assuring the compliance with current laws
and regulations and the best environmental practices.

Crop Residue and Solid Waste Management will be in line with IFC Environmental,
Health, and Safety Guidelines For Perennial Crop Production.

The main waste generated is presented in the following table.

Table 5 — Main wastes

Rough

Waste estimates

(m3/year)
Domestic waste (non-recyclable) 250
Recyclables (glass, paper and cardboard, plastic, metals) 50
Agrochemicals packaging (empty pesticide packages, empty fertilizer bags) 100
Hazardous (oil and oil contaminated materials, fluorescent lamps, batteries, 10
waste from health services, paint packaging)

Source: PARACEL, 2021.
S POYRY 109002841 -001-0000-E-1500

3.4.14.1

3.4.14.2

92

Segregation

The residues must be classified in the place of origin, between organic and inorganic,
recyclable and non-recyclable, hazardous and non-hazardous, and stored separately in
identified containers.

Third-parties will be instructed to do the same with their own residues and forward the
containers to PARACEL.

All employees and third parties will be trained on the different types of residues, their
classification and importance of the correct disposal.

Temporary Storage

Before being sent to the main waste storage room, the residues must be temporary stored
in the place of origin, following the safety measures to avoid leaks, infiltration and odor.

The temporary storage room for hazardous residues must be closed and identified, with
waterproof floor and structures to contain leaks, and with restricted access.

The containers for domestic residues must attend to the requirements of Decree
7391/2017:

— Re-usable;
— Adequately located and covered;

— Capacity to store all residues generated, taking into account the collection
frequency;

— Constructed with waterproof material and with adequate resistance;
— Clear identification of the type of residue to which is destined.

The containers for temporary disposure of recyclable waste will be identified with the
colors defined by the Resolution 548/96 from MSPBS and identified accordingly:

Table 6 — Identification for recyclable waste containers

Type of residue (identification) Color

Glass

Paper and cardboard (clean and dry)

Plastic

Metal

Containers for other residues will be identified with the following colors and identified
accordingly:

Table 7 — Identification for non-recyclable waste containers

Type of residue (identification) Color

General, mixed or non-recyclable

Organic Grey

Hazardous

S POYRY 109002841 -001-0000-E-1500

3.4.14.3

34.144

3.4.14.5

3.4.14.6

3.4.14.7

93

Collection and Transportation

It will be defined the frequency of collection and the method of transportation for
domestic residues from temporary storages. The recommended frequency for collection
is of at least once a week, this way avoiding the proliferation of insects and odor in the
sites.

Treatment

The different actions to minimize and/or valorize the waste before their final disposal
can be: re-utilization, recycling, recuperation, composting and special incineration.

Non-hazardous waste, according to their type, can be destined to different methods such
as re-utilization, recycling, composting, as foreseen in the temporary storage.

Hazardous waste must be treated with specific methods for each type, depending on
their risk classification, and must send to third-parties authorized to handle such waste.

Domestic Waste

Organic and compostable domestic residues can be incorporated to the soil (buried or
scattered) or used for animal feeding.

Recyclable clean waste (glass, paper and cardboard, plastic, metals) are separated in
containers for each type to be later transported to PARACEL’s mill. While the
corresponding infrastructure is not available in the industrial plant, those wastes may be
removed by local collectors, after registration of delivery.

Non-recyclable waste, as well as mixed or dirty recyclable, are collected separately in
the black containers specifically intended for this and are then suitably stored in the
temporary storage area, until their transfer to the final destination.

Harvest Residues
Dispose of the biological residues originated in harvest activities in a way to:
— Facilitate the segregation and removal of usable material;
— Facilitate chipping and subsequent distribution of the residues on the stand.

The following actions are forbidden without written authorization by the forest
manager:

— To burn harvest residues;
— Keep those residues stacked for a period longer than required to process them;

— Keep residues on the border of preservation areas, water flows, low-lying areas
and roads.

Final Disposal

Most of Paraguay’s rural areas lack a proper service for collection and final disposal of
waste, and for this reason the waste must be buried in the properties, adopting the basic
health criteria.

— All residues that could not be recovered under any treatment, will be destined
for the final disposal site, which may be sanitary landfill of PARACEL pulp mill
S POYRY 109002841 -001-0000-E-1500

3.4.14.8

3.4.15

94

There will be no sanitary landfill destinated exclusively for forest activities, due
mainly to the small amount of residues that is expected to be generated by the
forest area;

—  Third-parties must have their own site for final disposition in accordance with
the requirements established by PARACEL;

— The monitoring system must guarantee that all final disposal sites are maintained
in good conditions;

— It is prohibited the disposal, abandonment or burning of waste, whatever its
origin, in the open, on roads, homes, camps and in the vicinity of water bodies
(streams, rivers, lakes, estuaries, canals of drainage, etc.), or in any way that
directly or indirectly affects groundwater.

Pesticides Packaging Management

PARACEL will carry out the management of pesticides packaging generated in its
management units according to the current legislation and norms.

Overall, these procedures require the triple-rinsing of empty pesticide packaging. The
water from the triple-rinsing must be re-used as dissolvent for the product in the tanks.

All packages must have their bottoms punctured after triple-rinsing, in order to
guarantee they will not be re-used. Empty packages must not remain in field after use.

It is prohibited:
— To re-use the empty pesticide packages after washing for any purpose;
— To burn or to bury empty pesticide packages;

— To dispose of or store empty packages away from the storage facility intended
for that use.

Washed and punctured packages must be temporary collected, including flexible
materials in their original containers (cartons, polyethylene bags or big bags), in the
temporary storage facility in the camps of each contractor. Once the storage is full,
empty packages must be transferred to the collection are at the PARACEL headquarters,
from where the collection of empty containers will be requested. The packages will be
delivered to a recycling company, which must be authorized and registered by MADES
and SENAVE as a recycling company for agrochemical containers.

In the note of receipt of the empty packages that the company will deliver, it must be
clearly specified the quantity and type of containers and quantity of packages with
triple-rinsing and puncturing, with the corresponding signature by the person in charge
of the recycling company and the person in charge of gathering. This document must
be filed in a folder provided for this purpose.

Prevention of Forest Fires

Forest fires are characterized by the occurrence of uncontrolled fire. These are the most
critical occurrences within the scope of forest protection, with environmental and social
economic impacts.

The fire risks in the first year of planting tend to be low, as it is an area without large
concentrations of vegetation and combustible material. The more mature the forest, the
S POYRY 109002841 -001-0000-E-1500

95

more significant the economic losses are, whether due to the forest itself, or the risks of
imbalances in the supply plan of a market or an industry.

In order to avoid fire and its consequent losses, all actions must be mainly aimed at its
prevention and control. However, corrective measures must be considered and be at full
capacity if they have to be put into practice.

The occurrence of the fire depends on at least two factors: cause and condition.
Preventive measures aim to eliminate or minimize at least one of these factors and can
be listed at:

— Eliminate or reduce the combustible materials around the plantations, by
keeping firebreaks free of combustible materials such as vegetation and vegetal,
in order to avoid the start and propagation of fires. The fire breaks must be more
intensively managed the greater the potential risk of fire, that is, where there is
a greater intensity of traffic of vehicles, machines and other vehicles not related
to the forest operation. This practice must be incorporated into forestry
activities;

— Monitoring of local climatic conditions, which allows estimating the probability
of fire occurrence. The variables to be monitored are: temperature, relative
humidity, wind and lightning occurrence. These indexes guide the preventive
mobilization of contingency resources;

— Communication and education of local communities and neighbors on the
importance of avoiding using fire as a practice for cleaning vegetation, as well
as develop, together with the communities, a communication system to alert the
occurrence fire outbreaks;

— Develop of an efficient internal communication system, in order to guarantee
the quick activation of the combat team in case of fire outbreaks;

— Construction of fire lookout towers, with the objective of increasing the
effectiveness of monitoring fire outbreaks. The observation of changes in the
landscape can be made by human observation or with the use of more advanced
technologies, such as high resolution cameras that automatically detect changes
in the landscape, the presence of vehicles and other risk factors. The use of high-
resolution cameras allows data to be communicated in real time to a control
room that can immediately trigger firefighting brigades. In the case of human
observation, binoculars and long-range visualization equipment help identifying
fire outbreaks and risk factors, which are communicated via radio.

According to Venturi et.al., 2007, the implantation of a network of surveillance towers
for the detection of forest fires requires studies of the topographic characteristics of the
region, calculation of the visual range of the operators / cameras of the towers and
analysis of maps of fire risk based on previous occurrence records. Therefore, it is
important that the plots have climatology networks to assess humidity, temperature and
wind speed, for the classification of potential risk areas.

Once preventive measures are taken, the likelihood of fire occurring decreases in the
same proportion, but it is never possible to completely eliminate the risk of fire. In the
event of a fire, the main measures to be taken are:

— Speed and effectiveness of the initial combat to the fire outbreak to prevent this
outbreak from spreading and taking on large proportions. In order for the action
3.5

109002841 -001-0000-E-1500

96

time to be as short as possible, an efficient system for monitoring, detecting,
communicating and mobilizing firefighting resources is necessary;

Access conditions, this means that road and bridge conditions must not prevent
combat resources from reaching the desired location quickly;

Fire brigades, which consist of a water truck structure and pickup trucks with
combat kits. It is recommended to have a structure of | (one) water truck and |
(one) fire brigade for each 20 thousand hectares of forest plantation, for greater
agility and effectiveness in combat;

Annual training of the firefighting team, reviewing all combat concepts and
techniques, such as the use of retardants, fire-fighting techniques, cleaning and
opening fire breaks, safety during combat, the essential equipment for the
activity and how to handle them, etc. When properly trained and well positioned,
the combat team becomes able to quickly locate the outbreaks and effectively
implement the communication and control measures, thus reducing the risk of
fire propagation;

Effective communication systems, as they guarantee the quick activation of the
entire combat team and almost immediate action.

As recommended by Innovatech, the table presents the items considered for the
composition of CAPEX for firefighting and prevention. The estimate of the items takes
into account the condition of flat relief for the entire region of the project.

Table 8 - CAPEX for control and prevention of forest fires
Item Unit USD/unit USD Total

Fire lookout tower with cameras 12.5 30,000 375,000
Water truck 5.0 62,000 310,000
Firefighting kit for pickups 5.0 500 2,500
Radio communication system (*)

Cellphone 20.0 375 7,500
Weather station 20.0 2.000 40,000
Tablet 20.0 375 7,500
Total - - 742,500

(*) Values considered in the budget of the Information Technology area.
Source: PARACEL and Innovatech (2021)

Sources and Volumes of Unrelated Airborne, Liquid and Solid Waste Unmitigated
Dischar ge into the Environment

The type and quantities of residues generated may vary according to several factors,
such as climate, number of workers and time of the year, as well as where does residues
are generated. It is estimated that urban residues generation averages 1.2 kg/person/day.
S POYRY 109002841 -001-0000-E-1500

97

To quantify the volume and types of residues generated, characterization studies will be
carried out during the first year of forest operation, using the quartering method, aiming
to adjust the best management practices for the following years.

The types of residues will be classified as hazardous and non-hazardous, based on the
potential risk they present to the environment and to the worker’s health and safety.

Non-hazardous residues include forest biomass generated in silviculture and harvest
activities, residues from the employees domestic activities and all other residues not
classified as hazardous.

Hazardous residues include:
— Empty packages of pesticides;
— Empty containers of fuels, oils, solvents, lubricants and paints;
— Contaminated material such as tows, gloves, filter and hoses;
— Used lubricants and tires;
— Batteries and lamps;
— First aid residues;
— Contaminated PPEs;
— Contaminated absorbent materials, such as sand and sawdust.

All employees and third parties will be trained on the risks of hazardous residues
manipulation.

4 ALTERNATIVES ANALYSIS

Regarding to locational justifications, giving the 6-year period necessary for
PARACEL’s own forests to grow and start supplying the market, the early stages of the
project will depend on wood bought from the market. This wood will be sourced from
different producers in Brazil, Argentina and Paraguay. The wood supply from these
countries will be 70%, 20% and 10%, respectively. It is important to emphasize that the
locations of these plantations are the closest and that they are already in intense wood
production.

After the first years of operation, PARACEL will use Eucalyptus wood from its land in
order to satisfy 80% of the demand required for the operation of the plant; and the other
20% will be provided by external producers to the company (small local producers).
The PARACEL owned plantations range between 30 km and 150 km from the pulp mill
site, which can be considered very good in relation to similar activities. The properties
are reportedly on average 47% of Quite Natural Area (i.e. non-plantable) and 53 % of
Modified Area (i.e. potentially plantable). Reportedly, that mainly pasturelands will be
used as plantations, and the native forest and riparian areas will be retained and
protected, which will amount to roughly 90 thousand hectares of conservation areas.

Regarding to technical justifications, the project will prioritize the following Eucalyptus
varieties: Eucalyptus urograndis, E. grandis, E. dunnii, and E. saligna. Other
Eucalyptus species, such as E. camaldulensis and hybrids of E. urophylla, will be
considered depending on the market availability.

S POYRY 109002841 -001-0000-E-1500

98

As the area is a new frontier for Eucalyptus plantations, the selection of suitable species
and genetic material will be based on a long term project, based on the species and
genetic material that better adapt to edaphoclimatic environment and meet the mill
requirements in terms of pulpwood supply.

The use of Eucalyptus species is justified by their high productivity, which is expected
to be around 30-40 m°/ha/year, according to data from similar regions in the state of
Mato Grosso do Sul, Brazil. Eucalyptus plantations currently cover roughly 100
thousand hectares in Paraguay.

Genetic improvement refers to the set of activities that aim to produce individuals with
desired qualities, such as improved growth, quality and resistance to pests and
environmental conditions. PARACEL follows the FSC requirements concerning the
non-use of genetic modified organisms in commercial plantations.

It is noteworthy that in the forestry operation of PARACEL will generate approximately
3 thousand jobs, between own contractions and outsourcing, during all the steps of the
project. In addition, this activity fosters the local economy and generates tax revenues
for the municipalities in the region and in the country as a whole.

Also, the environmental benefits provided by this cultivation are highlighted, such as
maintaining soil with vegetation cover, preserving the legal reserve and APP and carbon
sequestration, all guided by the environmental management system of PARACEL.
9 P OY RY 109002841-001-0000-E-1500

ANNEXES

ANNEX I
MICROPLANIFICATION OF SAN LIBERATO PROPERTY
22°33'0"S

22°36'0"S

22°39'0"S

56°57'0"W

56°54'0"W

56°51'0"W

56°48'0"W

56°45'0"W

56°42'0"W

22°33'0"S

22°36'0"S

22°39'0"S

LOCALIZATION

TECHNICAL INFORMATION SCALE

Projected Coordinate System: UTM 4: 160.000
21 Zone

Projection: Transverse Mercator

Geographic Coordinate System: GCS WGS

1984

Datum: WGS 1984

Prime Meridian: Greenwich

Angular Unit: Degree

REFERENCES - FORESTRY MICROPLANIFICATION

PARACEL Properties

San Liberato
Trementina Apt land for planting

Land Cover is Apt land for planting with restrictions
Flooded / Wet land Erosion

LJ Native forest | Existing plantations

[ | Natural grassland ij Firebreaks

Ly Restoration area FZ Headquarters
Ly Water bodies | Road

Ld Watercourse Protection [] Transmission lines area

Flooded/Wet land

Native forest

Natural grassland

Restoration area

Water bodies

Watercourse Protection

Subtotal

Apt land for planting

Apt land for planting with restrictions*
Erosion

Existing plantations

Firebreaks

Headquarters

Road

Transmission lines area

Subtotal 16.541

*Corresponds to the areas that it may be partially used
depending on the type of soil preparation.

